REPÚBLICA DE BOLIVIA

CONTRATO DE OPERACIÓN
ENTRE

YACIMIENTOS PETROLÍFEROS
FISCALES BOLIVIANOS,

TOTAL EGP BOLIVIE (Sucursal Bolivia),

BG BOLIVIA CORPORATION (Sucursal Bolivia)

% Ñ
SEÑOR NOTARIO DE GOBIERNO

En el registro de Escrituras Públicas que corren a su cargo, sírvase insertar un Contrato de Operación
para el Área del Contrato correspondiente al Bloque XX Tarija Oeste, ubicado en el Departamento
de Tarija, sujeto a los siguientes términos y condiciones:

CLÁUSULA 1.
PARTES CONTRATANTES

1,1 Partes. De una Parte YACIMIENTOS PETROLÍFEROS FISCALES
BOLIVIANOS (en lo sucesivo “YPFB”), una empresa pública creada por Decreto Supremo de 21 de
diciembre de 1936; con domicilio en la ciudad de La Paz y de otra Parte TOTAL E£P BOLIVIE
S.A., con domicilio social en 2 Place de la Coupole, La Défense 6, 92400 Courbevoie, una compañía
constituida de acuerdo a las leyes de Francia, que cuenta con una sucursal debidamente registrada y
con personería jurídica aprobada en Bolivia por FUNDEMPRESA bajo la Matrícula de Comercio
No. 00013942, de fecha 21 de noviembre de 1996, y que tiene domicilio legal en la ciudad de Santa
Cruz de la Sierra (en lo sucesivo “TOTAL Es¿P BOLIVIE Sucursal Bolivia”); y BG Bolivia
Corporation una compañía constituida de acuerdo a las leyes de las Islas Caiman, que cuenta con
una sucursal debidamente registrada y con personería jurídica aprobada en Bolivia por
FUNDEMPRESA bajo la Matrícula de Comercio No. 00013927, de fecha 3 de mayo de 1995, y que
tiene domicilio legal en la ciudad de Santa Cruz de la Sierra (en lo sucesivo “BG Bolivia
Corporation Sucursal Bolivia”, y conjuntamente con TOTAL ESP BOLIVIE Sucursal Bolivia, el
“Titular” o las “Empresas Participantes”). YPFB y el Titular podrán oportunamente ser designados
en forma individual como una “Parte” y en forma conjunta como las “Partes”.

1.2 Participación de las Empresas Participantes. Los porcentajes de
participación de las Empresas Participantes son los siguientes:

EMPRESA PARTICIPANTE Porcentajes de
Participación
TOTAL EéP BOLIVIE Sucursal Bolivia. 75%
BG Bolivia Corporation Sucursal Bolivia 25%

1.3 Responsabilidad Solidaria. Cada una de las Empresas Participantes será
solidariamente responsable frente a YPFB del cumplimiento de todas y cada una de las obligaciones
del Titular conforme a este Contrato.

1.4 — Operador. TOTAL ESP BOLIVIE Sucursal Bolivia ha sido designado
por las Empresas Participantes como el Operador bajo este Contrato, quién deberá cumplir con las
obligaciones del Titular conforme a este Contrato en nombre y representación de cada una de las
Empresas Participantes frente a YPFB, en el entendido de que el incumplimiento del Operador no
relevará ni liberará a ninguna de las Empresas Participantes de su responsabilidad solidaria antes
prevista. Las Empresas Participantes podrán cambiar al Operador y el Operador podrá renunciar a
su condición de Operador, previo consentimiento por escrito de YPFB. En caso de que YPFB

negara dicho consentimiento, lo hará de nt )
1,5 Revocatoria de Operadores. Si el Operador no ha cumplido con sus
obligaciones de manera consistente con las Prácticas Prudentes de la Industria, YPFB podrá, por
medio de notificación escrita al Operador y a las Empresas Participantes, solicitar un operador
alterno de entre las Empresas Participantes. Dentro de los sesenta (60) días siguientes a la entrega
de dicha notificación, el Titular deberá nominar a un nuevo operador para la aprobación de YPFB,
que no podrá ser negada injustificadamente. El Operador será reemplazado dentro de un periodo de
ciento ochenta (180) Días después del consentimiento de YPFB.

CLÁUSULA 2,
ANTECEDENTES

YPFB celebra el presente Contrato con las Empresas Participantes de conformidad
con el Artículo 139 de la Constitución Política del Estado, la Ley de Hidrocarburos No. 3058
promulgada el 17 de mayo de 2005 y publicada el 19 de mayo de 2005, así como el Decreto
Supremo 28701, promulgado y publicado el 1” de mayo de 2006. El presente Contrato será
autorizado y aprobado por el Poder Legislativo conforme al Artículo 59, numeral (5) de la
Constitución Política del Estado.

CLÁUSULA 3.
DEFINICIONES E INTERPRETACIÓN

3.1 Definiciones. Se establecen las siguientes definiciones para los efectos del
presente Contrato:

“Abandono” significa todas las actividades de abandono, incluyendo sin limitación
el taponamiento y abandono de pozos, el desmontaje y retiro de plantas e instalaciones y la
restauración de los sitios utilizados para Operaciones Petroleras de conformidad con las Leyes
Aplicables y las Prácticas Prudentes de la Industria.

“Acuerdo de Entrega de Gas Natural” significa un acuerdo a ser suscrito entre
YPFB y el Titular por el cual el Titular se oblíga a entregar y YPFB se obliga a recibir de acuerdo a
los Contratos de Comercialización que YPFB haya suscrito con los compradores.

“Afiliada” significa. en relación con cualquier Persona, cualquier otra Persona que
ejerza Control directa o indirectamente, que esté sujeta al Control por dicha Persona, o que se
encuentre bajo el Control común de dicha Persona.

“Año Calendario” o “Año” significa el período de doce (12) Meses que comienza
el primer día de enero y que termina el último día de diciembre de acuerdo al calendario Gregoriano.

“Año de Contrato” significa un período de doce (12) meses consecutivos, contado
a partir de la Fecha Efectiva o a partir de la fecha de cualquier aniversario del mismo.

“Área del Contrato” significa la superficie y el subsuelo correspondiente, en los
cuales el Titular está autorizado, en los términos y condiciones establecidos en este Contrato, a
llevar a cabo Operaciones Petroleras, cuya ubicación, delimitación y especificaciones se indican en
el Anexo A, área que podrá ser modificada conforme a este Contrato y las Leyes Aplicables.

“Área de Explotación” significa la porción del Área del Contrato definida en el
Artículo 39 de la Ley de Hidrocarburos y en el Plan de Desarrollo respectivo.

a 77
“Área de Retención” significa la porción del Área del Contrato definida en el
Artículo 40 de la Ley de Hidrocarburos, en el entendido de que las Áreas de Retención existentes en
la Fecha Efectiva están indicadas en el Anexo A.

“Boliviano” o “Bs” significa la moneda de curso legal de la República.

“Campo” significa el área debajo de la cual existen uno o más reservorios de
Hidrocarburos en una o más formaciones en la misma estructura o entidad geológica.

“Caso Fortuito o Fuerza Mayor” significa todo acontecimiento humano o natural,
de carácter imprevisible y si previsible inevitable, que impida directa o indirectamente, parcial o
totalmente, el cumplimiento de las obligaciones de cada una de las Partes bajo el presente Contrato y
que no esté bajo control, no le haya sido posible superar y no sea resultado de alguna culpa o
negligencia de la Parte afectada. Sujeto al cumplimiento de las condiciones antes estipuladas, Caso
Fortuito o Fuerza Mayor incluirá en forma enunciativa más no limitativa los siguientes hechos o
actos que impidan el cumplimiento de la Parte afectada de sus obligaciones derivadas del presente
Contrato: fenómenos de la naturaleza tales como tormentas, inundaciones, deslaves, relámpagos y
terremotos; incendios; actos de guerra (declarada o no); disturbios civiles, motines, insurrecciones,
sabotajes y terrorismo; desastres de transportación; y huelgas u otras disputas laborales que no sean
por motivo de incumplimiento de algún contrato laboral por parte de la parte afectada. Queda
expresamente entendido que Caso Fortuito o Fuerza Mayor no incluirá dificultad económica o
cambio en las condiciones de mercado.

“Contrato” significa el presente Contrato de Operación, incluyendo todos los
Anexos que se adjuntan al mismo (los cuales constituyen parte integral de este Contrato), así como
todas las modificaciones o enmiendas que se hagan al mismo de conformidad con sus términos.

“Contrato de Comercialización” significa los contratos de venta de los
Hidrocarburos Netos que serán suscritos entre YPFB y un comprador, en los que se determina el
precio de venta, plazos, condiciones de entrega de los Hidrocarburos, entre otros,

“Control” significa el poder para dirigir, administrar o dictar la gestión de
políticas de administración de una persona jurídica, mediante a) la titularidad directa o indirecta de
más del 50% del capital, b) la titularidad directa o indirecta de más del 50% de los derechos de voto
y c) el derecho directo o indirecto de designar más de la mitad de los miembros de la junta directiva
o del consejo de administración. “Controla”, “está Controlada por” y demás términos similares
deberán ser interpretados de forma congruente.

“Costos” significa todos los costos, inversiones, gastos y obligaciones de las
Operaciones Petroleras, incluyendo los relacionados con Operaciones de Exploración, Operaciones
de Evaluación, Operaciones de Desarrollo, Operaciones de Explotación y Abandono.

“Costos Recuperables” significa todos los Costos incurridos y reportados por el
Titular y que hayan sido aprobados por YPFB conforme al Procedimiento Financiero y Contable.

“Cuenta de Abandono” tendrá el significado establecido en la Cláusula 24,5,
“Día” significa un día calendario.

“Día Hábil” significa los Dias lunes, martes, miércoles, jueves o viernes, excepto
cuando sea un Día feriado de acuerdo con la legislación de la República, - >

> 7
“Documentos Técnicos” significa todos los estudios, reportes, hojas de cálculo y
bases de datos relativas al Área del Contrato o a la prestación de los servicios objeto del presente
Contrato.

“Dólares” o “US$” significa dólares de los Estados Unidos de América.

“Fases” significa las etapas en que se subdividen los Períodos de Exploración
según lo estipulado en la Cláusula 6.

“Fecha Efectiva” significa la fecha determinada de conformidad con la Cláusula 5.

“Garantía Bancaria” significa una carta de crédito incondicional, irrevocable y
ejecutable a su sola presentación, emitida a favor de YPFB por un banco con una calificación
crediticia de A- (o equivalente), emitida por una agencia calificadora independiente de prestigio
internacional, que de acuerdo con la Cláusula 18.2 garantiza el cumplimiento de las UTESs aplicables
a la Fase correspondiente, garantía que deberá tomar la forma especificada en el Anexo B.

“Garantía de Cumplimiento” significa la garantía de cumplimiento del Contrato y
de las obligaciones de las Empresas Participantes bajo el Contrato adjunta en el Anexo C, que será
otorgada por la última casa matriz de cada una de las Empresas Participantes.

“Gas Natural” significa los Hidrocarburos, con predominio de metano, que en
condiciones normalizadas de presión y temperatura se presentan en la naturaleza en estado gaseoso.

“Hidrocarburos” significa los compuestos de carbono e hidrógeno, incluyendo los
elementos asociados, que se presentan en la naturaleza, ya sea en el suelo o en el subsuelo,
cualquiera sea su estado físico, que conforman el Gas Natural, Petróleo y sus productos derivados.

“Hidrocarburos de Insumo” significa los Hidrocarburos utilizados como
combustible en las Operaciones Petroleras, quemados, venteados o reinyectados al yacimiento, en la
manera y cantidades aprobadas por el Ministerio, Hidrocarburos que serán controlados y certificados
por YPFB.

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos los
Hidrocarburos de Insumo, y que serán recibidos por YPFB en el Punto de Fiscalización, los cuales
serán controlados y certificados por YPFB de acuerdo a lo establecido en la Ley de Hidrocarburos y
el presente Contrato.

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
extraidos por el Titular en boca de pozo, en el Área del Contrato.

“IDH” significa el Impuesto Directo a los Hidrocarburos aplicable bajo la Ley de
Hidrocarburos y su reglamento.

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos No. 3058 del 17 de
mayo de 2005, según la misma sea modificada, o cualquier ley que la sustituya.

“Leyes Aplicables” significa la Constitución Política del Estado, las leyes,
reglamentos, decretos, sentencias constitucionales con efectos erga omnes, resoluciones
administrativas y demás normas de cualquier tipo promulgadas por cualquier autoridad competente

en la República y que se encuentren en vigor en el momento de que o y ;

“Materiales” significa todos los materiales, maquinarias, equipos, herramientas,
repuestos, artículos, suministros y otros, adquiridos. suministrados, arrendados o poseidos de
cualquier otra forma para su utilización en las Operaciones Petroleras.

“Mes” significa un mes calendario.

“Ministerio” significa el Ministerio de Hidrocarburos y Energía de la República o
cualquier otro nombre que éste adopte.

“Operaciones de Desarrollo” significa todas las actividades llevadas a cabo de
conformidad con un Plan de Desarrollo para desarrollar un Campo que ha sido declarado
comercialmente explotable, incluyendo, sin limitación, las actividades relacionadas con: — la
perforación, profundización y terminación de Pozos; proyectos de recuperación primaria, secundaria
y mejorada, así como mantenimiento de presión; la ingeniería, construcción y erección o tendido de
instalaciones o plantas de producción (incluyendo, sin limitación: separadores; compresoras;
generadores; bombas y tanques; líneas de recolección, ductos y todas las instalaciones que se
requiere sean instaladas para la producción, mantenimiento de presión, tratamiento, almacenamiento
y transporte de Hidrocarburos hasta la conexión con un sistema de Transporte); la adquisición y
procura de todos los Materiales que puedan ser requeridos o convenientes para las actividades
anteriormente indicadas; y todas las operaciones auxiliares y actividades requeridas o convenientes
para optimizar la conducción o resultado de las actividades anteriormente indicadas.

“Operaciones de Evaluación” significa todas las actividades llevadas a cabo para
evaluar los limites y la capacidad de producción de un Campo, incluyendo, sin limitación: estudios
geológicos y geofísicos; perforación de Pozos para evaluación; estudíos de reservas y otros estudios
(incluyendo los reportes y estudios a que se refiere la Cláusula 6.17); y todas las operaciones
auxiliares y actividades requeridas o convenientes para optimizar la conducción o resultado de las
actividades anteriormente indicadas.

“Operaciones de Exploración” significa todas las actividades conducidas con
miras a descubrir Hidrocarburos, incluyendo, sin limitación: todos los estudios y actividades
topográficos, hidrográficos, geológicos, aerofotogramétricos, gravimétricos, magnetométricos,
sismológicos, geoquímicos y otros estudios y actividades (incluyendo interpretaciones, análisis y
estudios relacionados) que tengan como objeto la investigación debajo de la superficie para la
ubicación adecuada de los Pozos; la perforación, equipamiento y prueba de Pozos; la adquisición y
procura de todos los Materiales requeridos o convenientes para llevar a cabo las actividades
anteriores; y todas las operaciones auxiliares y actividades requeridas o convenientes para optimizar
la conducción y los resultados de las actividades antes indicadas.

“Operaciones de Explotación” significa todas las actividades llevadas a cabo bajo
el presente Contrato para la operación y mantenimiento de la producción de un Campo, incluyendo
de forma enunciativa y no limitativa, la perforación de Pozos de desarrollo y de producción, tendido
de líneas de recolección, construcción e instalación de plantas de almacenaje, de procesamiento y
separación de líquidos y licuables, de recuperación primaria, secundaria y mejorada y toda otra
actividad en el suelo y el subsuelo dedicada a la producción, separación, procesamiento, compresión
y almacenamiento de Hidrocarburos.

“Operaciones Petroleras” significa todas las Operaciones de Exploración,

Operaciones de Evaluación. Operaciones de Desarrollo, Operaciones de Explotación y Abandono
que se lleven a cabo conforme a este Contrato. Y» Y

5
“Operador” significa TOTAL E£P BOLIVIE, Sucursal Bolivia , que ha sido
designado por las Empresas Participantes, con la aprobación de YPFB, para llevar a cabo las
Operaciones Petroleras conforme a este Contrato.

“Partes” significa YPFB y las Empresas Participantes.
“Período de Exploración” significa el período para llevar a cabo Operaciones de
Exploración, según lo establecido en la Cláusula 6.

“Período de Retención” significa el plazo durante el cual el Titular ejerce el
derecho de retención de conformidad con el Artículo 40 de la Ley de Hidrocarburos.

“Persona” significa cualquier persona natural o jurídica.

“Petróleo” significa los Hidrocarburos que en condiciones normalizadas de
temperatura y presión se presentan en estado líquido, así como la gasolina natural y los
Hidrocarburos Líquidos que se obtienen en los procesos de separación del gas.

“Plan de Desarrollo” significa la programación de actividades a ser ejecutadas por
el Titular después de la Declaratoria de Comercialidad, para asegurar la eficiente y económica
explotación de un Campo en el Área del Contrato.

“Pozo” significa cualquier apertura efectuada en el suelo mediante perforación o
cualquier otra forma con el propósito de descubrir o extraer Hidrocarburos, para inyectar cualquier
sustancia o para obtener datos relacionados con un yacimiento.

“Prácticas Prudentes de la Industria” significan las prácticas, métodos,
estándares y procedimientos generalmente aceptados y acatados por operadores prudentes, hábiles,
diligentes y con experiencia en materia de la exploración, desarrollo y producción de Hidrocarburos,
y que en el momento en cuestión, en el ejercicio de un juicio razonable y a la luz de los hechos
conocidos al momento de tomar una decisión, se consideraría que obtendrían los resultados y
finalidades planeados, maximizando los beneficios económicos de la explotación de los yacimientos
dentro del Área del Contrato,

“Presupuesto” significa una estimación de Costos de todas las partidas incluidas
en un Programa de Trabajo preparado en apego al Procedimiento Financiero y Contable e

incluyendo como mínimo el desglose de las partidas presupuestarias correspondientes a Pozos,
instalaciones, estudios. sísmica, gastos generales y administrativos y Abandono.

“Procedimiento Financiero y Contable” significa el procedimiento Financiero y
Contable estipulado en el Anexo D.

“Producción Comercial Regular” significa la producción regular y sostenida de
cualquier Campo, después de tomar en cuenta todos los factores financieros y operacionales, factores
que serán propuestos por el Titular en el Plan de Desarrollo sujeto a la aprobación de YPFB.

“Programa de Trabajo” significa un programa pormenorizado de las Operaciones
Petroleras propuestas por el Titular y de los tiempos requeridos para cada categoría de Operaciones
Petroleras, que estará sujeto a la aprobación de YPFB. +

rd

-6-
“Programa Mínimo de Exploración” significa el volumen mínimo de trabajo que
el Titular está obligado a llevar a cabo en cada Fase del Período Inicial de Exploración o del Período
Adicional de Exploración, de acuerdo con la Cláusula 6.7 y el Anexo E.

“Punto de Fiscalización” significa el punto designado por YPFB, donde se
medirán y verificarán los Hidrocarburos Netos, según lo establece la Ley de Hidrocarburos y el
presente Contrato.

“República” significa la República de Bolivia.
“Retribución del Titular” significa el pago al Titular de los Costos Recuperables

y su Utilidad calculados en función del valor de los Hidrocarburos Netos entregados en el Punto de
Fiscalización de acuerdo a lo establecido en el presente Contrato.

“Servicios Petroleros” significa los servicios de ingenieria, construcción,
perforación, adquisición sísmica y apoyo logístico a las Operaciones Petroleras.

“Subcontratistas” significa aquellas Personas que lleven a cabo Operaciones
Petroleras a solicitud y por cuenta del Titular conforme a la Cláusula 16.

“Trimestre” significa cualquier período de tres (3) Meses Naturales que comience
el 1% de enero, 1* de abril, 1 de julio o 1? de octubre de cualquier Año.

“Unidad de Seguimiento y Control” significa la unidad supervisora de la
ejecución de las Operaciones Petroleras, que será nombrada por las Partes en sujeción a la Ley de
Hidrocarburos, sus reglamentos y la Cláusula 25.

“UTEs” o “Unidades de Trabajo”, significa las obligaciones de trabajo, y su
equivalencia en dinero, que el Titular deberá ejecutar durante el Período Inicial de Exploración y
durante el Período Adicional de Exploración (de haberlo), conforme a lo dispuesto en la Cláusula 6.

“Utilidad” significa la parte de la Retribución que YPFB pagará al Titular de
conformidad con la Cláusula 13.2 y el Anexo F del presente Contrato.

“Valor Remanente” significa el valor remanente de los Hidrocarburos Netos,
después de pagar el IDH, las Regalías y Participaciones, según lo dispuesto por la Ley de
Hidrocarburos.

3.2 Otras Definiciones. Todos los demás términos utilizados en el presente
Contrato y definidos en la Ley de Hidrocarburos tendrán el significado atribuido a los mismos en la
Ley de Hidrocarburos.

3,3 Singular y Plural. Los términos definidos en la Cláusula 3.1 podrán ser
utilizados en el presente Contrato tanto en el singular como en el plural.

3.4 Encabezados y Referencias. Los encabezados de las Cláusulas del
presente Contrato han sido insertados únicamente para propósitos de referencia y no afectarán la
interpretación del mismo. Toda referencia en el presente Contrato a “Cláusulas” o “Anexos” se
entenderá como referencia a las Cláusulas y Anexos del presente Contrato, salvo que se indique lo
<ontrari.

yA
CLÁUSULA 4
OBJETO DEL CO TO

41 Objeto. El presente Contrato de Operación tiene por objeto la ejecución por
parte del Titular de todas las Operaciones Petroleras dentro del Área del Contrato, a su exclusiva
cuenta y riesgo, de conformidad con lo establecido por la Ley de Hidrocarburos y los términos y
condiciones del presente Contrato, a cambio de recibir de YPFB la Retribución del Titular. Para este
fin, el Titular cubrirá todos los Costos y proveerá todo el personal, tecnología, instalaciones,
Materiales y capital necesarios para la realización de las Operaciones Petroleras. YPFB no asumirá
ningún riesgo ni responsabilidad con respecto a las Operaciones Petroleras o los resultados de las
mismas.

42 No Otorgamiento de la Propiedad. Este Contrato no confiere al Titular en
ningún momento ningún derecho de propiedad sobre los yacimientos de Hidrocarburos, los cuales son
y permanecerán en todo momento en propiedad del Estado. Asimismo, este Contrato no confiere al
Titular en ningún momento ningún derecho de propiedad sobre los Hidrocarburos Producidos, los
cuales serán y permanecerán en propiedad de YPFB.

Área del Contrato. Para los efectos de este Contrato el área del Contrato comprende:

Denominación del Área: Bloque XX Tarija Oeste, campo ltau.

Ubicación del Área: Zona 20

Departamento(s): Tarija

Superficie Total: Parcelas: 9,96 - Hectáreas: 24.900,00

Zona: Tradicional

Según se indica con más detalle en el Anexo A. El Área del Contrato podrá ser modificada conforme
a este Contrato y las Leyes Aplicables.

PLAZO DEL CONTRATO
3.1 Fecha Efectiva. Este Contrato entrará en vigencia, después de su

aprobación por parte del Poder Legislativo, en la fecha de protocolización ante Notario de Gobierno
(la “Fecha Efectiva”).

52 Plazo. El plazo del presente Contrato es de veintitrés (23) Años de
Contrato, computables a partir de la Fecha Efectiva, salvo que sea terminado anticipadamente de
acuerdo con lo establecido en el presente Contrato,

.. CLÁUSULA 6
PERÍODO DE EXPLORACIÓN

6.1 Período Inicial de Exploración. El Periodo Inicial de Exploración tendrá
la duración especificada en el Anexo E y se subdividirá en las Fases indicadas en dicho Anexo E.

PA

-8-
6.2 Período Adicional de Exploración. En los casos que correspondiera la

aplicación del Artículo 37 de la Ley de Hidrocarburos, sin perjuicio de lo establecido en el referido
Artículo, YPFB y el Titular podrán acordar la duración del Período Adicional de Exploración, las
Fases en las cuales el mismo se subdividirá, así como las UTEs y los volúmenes de trabajo a ser
ejecutados en cada Fase del Período Adicional de Exploración. El Período Adicional de Exploración
aplicable a ciertas partes del Área del Contrato está indicado en el Anexo E.

6.3 Renuncia y Devolución de Áreas. El Titular podrá renunciar a sus

derechos con respecto a cualquier porción del Área del Contrato que se encuentre en el Periodo de
Exploración mediante notificación por escrito a YPFB con sesenta (60) Días de anticipación,
siempre y cuando el Titular haya cumplido hasta ese momento con sus correspondientes
obligaciones bajo este Conirato. Al finalizar cada Fase del Período de Exploración el Titular llevará
a cabo la renuncia y devolución de áreas de acuerdo con los Artículos 36 y 37 de la Ley de
Hidrocarburos y con el reglamento correspondiente.

6.4 Retención de Campos. Si el Titular efectúa un descubrimiento de uno o
más Campos que no puedan ser declarados comerciales por las causas establecidas en la Ley de
Hidrocarburos, el Titular podrá retener el Campo por un plazo que será fijado por YPFB, el cual será
en su caso reconducido si subsisten las causas que motivaron su declaración, de acuerdo con las
condiciones específicas de tal Campo y que en ningún caso implicará una prorroga del plazo
estipulado en la Cláusula 5.2. Durante el Período de Retención en cuestión, el Titular deberá
cumplir con lo establecido en el reglamento respectivo. El Período de Retención aplicable a ciertas
partes del Área del Contrato está indicado en el Anexo E.

6.5 Programa de Trabajo y Presupuesto para Operaciones de
Exploración. Durante el Período de Exploración, el Titular deberá presentar a YPFB para su

aprobación los Programas de Trabajo y Presupuestos anuales, los cuales deberán incluir las
obligaciones relativas a las UTEs de acuerdo con lo estipulado en esta Cláusula 6. El Programa de
Trabajo y Presupuesto para el primer Año del Contrato deberá ser presentado dentro de los noventa
(90) Días siguientes a la Fecha Efectiva. Los Programas de Trabajo y Presupuestos para los Años
subsiguientes serán presentados por el Titular a YPFB, para su aprobación, de conformidad con el
procedimiento establecido en el Anexo D. Como resultado de los avances de los trabajos de
exploración, el Titular podrá realizar cambios al Programa de Trabajo y Presupuesto aprobados,
siempre que cuente con la aprobación previa a dichos cambios por parte de YPFB. YPFB emitirá su
aprobación o no al Programa de Trabajo y el correspondiente Presupuesto, así como a cualquier
cambio propuesto a los mismos por el Titular, en un plazo de 30 Días contados a partir del Día en
que reciba el Programa de Trabajo y Presupuesto o los cambios propuestos. En caso que YPFB no
se pronuncie en el plazo indicado sobre el Programa y Presupuesto o cambios propuestos, los
mismos se entenderán aprobados. YPFB no podrá exigir al Titular una cantidad de UTEs mayor a la
establecida en el Programa mínimo de exploración.

6.6 Notificación y Condiciones para Proceder con la Siguiente Fase. Con
treinta (30) Días de anticipación al vencimiento del término de la Fase en la que se encuentre, el

Titular deberá notificar a YPFB su decisión de ingresar a la siguiente Fase. El derecho del Titular de
ingresar a la Fase siguiente a aquella en la que se encuentre, estará sujeto al cumplimiento oportuno
de sus obligaciones de ejecución de las UTES para la Fase en la que se encuentre. En caso de que el
Titular decida continuar, junto con la notificación deberá entregar a YPFB para su aprobación, el
Programa de Trabajo y Presupuesto para la siguiente Fase, y la Garantía Bancaria correspondiente a
las UTE”s comprometidas para la siguiente Fase. Si el Titular no efectúa la notificación o no entrega
la Garantía Bancaria dentro de este plazo, se aplicará lo establecido en la Cláusuia 23.1(g) en
relación con la porción del Área del Contrato en cuestión. 5

-9-
6.7 Programa Mínimo de Trabajo para el Período de Exploración. La
duración de cada Fase del Período de Exploración, los volúmenes de trabajo y actividades que el
Titular deberá realizar y su equivalente en UTE's, así como su equivalencia en dinero, se encuentra
especificado en el Anexo E.

6.8 Volúmenes de Trabajos. La cantidad de UTES a realizar en cada Fase
será establecida en volúmenes de trabajos. Los volúmenes de trabajos serán aprobados por YPFB y
su cumplimiento será condición indispensable para evaluar y certificar el cumplimiento de la
obligación relativa a las UTEs. La ejecución de las UTEs será realizada por el Titular conforme a lo
establecido en el reglamento aplicable.

6.9 Traspaso de UTEs. Las UTEs realizadas por el Titular en exceso de
aquellas requeridas en cualquier Fase, serán acreditadas a favor del Titular, a cuenta de las
obligaciones de UTEs que tenga que realizar en las siguientes Fases.

6.10  UTEs No Cumplidas. Si por causas no atribuibles, a YPFB o a Caso
Fortuito o Fuerza Mayor, el Titular no cumpliera las actividades incluidas en el Programa de
Trabajo, al final de cada una de las Fases, pagará a YPFB una penalidad correspondiente al valor de
las UTES no realizadas. Estos valores serán los consignados en el Presupuesto correspondiente y no
serán considerados Costos Recuperables. Si el objetivo de la actividad se cumpliera plenamente sin
utilizar la cantidad de UTES asignada, la diferencia será sumada a la cantidad de UTEs por cumplir,
correspondiente a la siguiente Fase. Asimismo, si el Titular no puede terminar cualquier actividad
por razones técnicas debidamente justificadas a satisfacción de YPFB, el Titular no estará obligado a
pagar las penalidades previstas en esta Cláusula 6.10 pero deberá cumplir con la UTEs faltantes en
actividades relativas a la siguiente Fase. En aquellos casos en que proceda el pago de penalidades
conforme a esta Cláusula 6.10, YPFB podrá hacer efectiva la Garantía Bancaria correspondiente a la
Fase en cuestión sin perjuicio de aplicar las disposiciones de la Cláusula 23 (a).

6.11 Perforación de Pozos. Antes de perforar un Pozo, el Titular presentará a
YPFB el programa de perforación y el Presupuesto para el mismo con el estimado de la profundidad,
junto con las especificaciones técnicas que sean requeridas, según su interpretación de la
información existente. Una vez aprobado el programa, el Titular estará obligado a perforar el Pozo
como mínimo hasta la profundidad estimada y dentro de las especificaciones técnicas requeridas,
excepto cuando existan causas justificadas aprobadas por YPFB. El Titular deberá someter a la
aprobación de YPFB los programas específicos de perforación y Presupuestos para cada Pozo, con
la debida anticipación antes de la fecha de inicio de su ejecución.

6.12 Reportes de Perforación. Durante la perforación de un Pozo exploratorio
y hasta la terminación de las operaciones de perforación, el Titular enviará a YPFB de forma diaria y
semanal, un reporte de perforación en el cual se indicará entre otros: las operaciones realizadas, la
profundidad alcanzada, la evidencia de hidrocarburos y cualquier otra información de importancia,
tal como los resultados de los registros eléctricos que realice el Titular.

6.13 Pruebas de Formación. Si el Titular decide realizar una prueba de
formación en un Pozo exploratorio notificará tal decisión a YPFB con diez (10) Días de antelación al
comienzo de la prueba de formación. Conjuntamente con la notificación el Titular enviará a YPFB
el programa previsto para la realización de la prueba de formación.

6.14 Notificación de Resultados. Una vez efectuada la prueba de formación.
el Titular remitirá a YPFB los datos que emergen directamente de la prueba, dentro de los diez (10)y-- 7

10-
Días Hábiles siguientes contados a partir de la finalización de ésta. En un plazo de noventa (90)
Días desde la finalización de las pruebas de formación, el Titular remitirá a YPFB la
información relevante conjuntamente con los estudios técnicos e informes post prueba de
formación. En esta oportunidad el Titular notíficara oficialmente a YPFB de la existencia de un
descubrimiento. Asimismo realizará una recomendación preliminar sobre la conveniencia o no
de realizar una evaluación sobre el posible Descubrimiento. YPFB analizará la información
presentada y hará conocer al Titular las observaciones que estime pertinentes en un plazo de
diez (10) Días Hábiles.

6.15 Programa de Evaluación. El Titular podrá presentar a YPFB para su
aprobación el Programa de Trabajo para Operaciones de Evaluación con su correspondiente
Presupuesto, en un plazo de noventa (90) Días contados a partir de la fecha de la notificación
del Descubrimiento a la cual hace referencia la cláusula 6.14 anterior. El Programa de Trabajo
para Operaciones de Evaluación comprenderá las operaciones necesarias conforme a las
Prácticas Prudentes de la Industria. El Programa de Trabajo incluirá como mínimo, según las
características del Descubrimiento a evaluar, lo siguiente:

(a) mapa y coordenadas del área que será evaluada;

(b) informe de los estudios y trabajos realizados que llevaron a!
Descubrimiento de Hidrocarburos;

(c) estudios sísmicos a realizar de ser necesarios;

(d) cantidad estimada y ubicación posible de los Pozos de evaluación a
perforar;

(e) programa preliminar de perforación para los Pozos de evaluación: y

(0 medidas de seguridad y protección ambiental relacionadas con las
Operaciones de Evaluación.

YPFB emitirá su aprobación o no al Programa de Trabajo y el correspondiente
Presupuesto en un plazo de treinta (30) Días contados a partir del Día en que reciba el Programa
de Trabajo para las Operaciones de Evaluación con su correspondiente Presupuesto. En caso de
que YPFB no se pronuncie sobre el Programa y Presupuesto en el plazo establecido, el
Programa y Presupuesto presentados por el Titular se entenderán aprobados.

Una vez aprobados por YPFB el Programa de Trabajo y el Presupuesto, el
Titular iniciará la ejecución del Programa de Trabajo de acuerdo al cronograma establecido.
Posteriormente, y en cualquier momento, el Titular podrá presentar para la aprobación de YPFB

modificaciones al Programa de Trabajo para las Operaciones de Evaluación y Presupuesto,

6.1.6 Hidrocarburos Extraídos durante los Períodos de Pruebas. Los
Hidrocarburos obtenidos en la producción de prueba para determinar las características del
Campo y los caudales de producción, se entregarán a YPFB en un lugar previamente acordado
por las Partes, en caso de que tal entrega y recepción sea posible. Dichos Hidrocarburos serán
contabilizados como parte de los Hidrocarburos Netos cuando sean entregados en el punto

acordado. pb 7

“11-
6.17 Reporte de Evaluación. Una vez terminadas las Operaciones de
Evaluación, el Titular presentará a YPFB, en un plazo de cuarenta y cinco (45) Días, un informe
detallado al respecto, según lo establecido en el Reglamento de Devolución y Retención de Áreas.

CLÁUSULA 7.
PERIODO DE EXPLOTACIÓN

7.1 Declaratoria de Comercialidad. Una vez efectuado un Descubrimiento
Comercial, el Titular deberá presentar la Declaratoria de Comercialidad a YPFB para su aprobación,
acompañada de toda la información especificada en el reglamento aprobado por la autoridad estatal
competente, en un plazo no mayor de noventa (90) Días contados a partir de la fecha de entrega del
reporte de evaluación a que se refiere la Cláusula 6.17.

7,2 Consideraciones para la Elaboración del Plan de Desarrollo. Una vez
presentada la Declaratoria de Comercialidad de un Campo, YPFB notificará al Titular el destino
esperado de la producción futura del mismo, así como los Contratos de Comercialización y
transporte bajo los cuales YPFB venderá y transportará dicha producción. YPFB mantendrá
informado al Titular sobre cualquier posible cambio a los términos y condiciones de dichos
contratos. Cuando estos contratos se encuentren en negociación o los Hidrocarburos a ser
producidos en el Campo en cuestión, requieran la apertura de nuevos mercados o la contratación de
nueva capacidad de transporte, el Titular brindará, en los términos permitidos por las Leyes
Aplicables, su apoyo y pericia técnica a YPFB durante la negociación de Contratos de
Comercialización y/o transporte. Para tal efecto, YPFB y el Titular coordinaran sus esfuerzos para
lograr la mejor valorización posible de los Hidrocarburos a ser producidos en el Campo, en el
entendido de que YPFB mantendrá el control sobre la comercialización y el poder de decisión con
respecto a los Contratos de Comercialización y transporte. YPFB y el Titular celebrarán un Acuerdo
de Entrega de Gas Natural el cual deberá establecer las condiciones de entrega para el Campo
(volumen, evolución del perfil de producción, paradas de mantenimiento, fuerza mayor, etc), y
comprenderá una Cláusula de recepción que refleje exactamente las condiciones de los Contratos de
Comercialización, a fin de sostener las inversiones de desarrollo. En este acuerdo se establecerá el
precio al cual los Hidrocarburos serán valorizados de conformidad con los Contratos de
Comercialización.

7.3 Suspensión del Plan de Desarrollo. Antes de que el Titular invierta

cantidades substanciales conforme al Plan de Desarrollo, Programas de Trabajo y sus respectivos
Presupuestos, el Titular podrá suspender sin responsabilidad la implementación de dicho Plan de
Desarrollo y Programas de Trabajo cuando YPFB no cuente con los contratos referidos en la
Cláusula 7.2 o se presentaren retrasos en la construcción de la capacidad de transporte requerida
conforme a lo establecido por YPFB. Cuando dejen de presentarse dichas circunstancias, el Titular
deberá inmediatamente actualizar y reasumir la implementación del Plan de Desarrollo y los
Programas de Trabajo de que se trate.

7.4 Plan de Desarrollo. De acuerdo a las condiciones específicas del
Descubrimiento Comercial, YPFB y el Titular acordarán el plazo en el cual será presentado el Plan
de Desarrollo sin perjuicio de lo establecido en la Ley de Hidrocarburos. El Titular deberá presentar
a YPFB, para su aprobación, un Plan de Desarrollo del o los Campos, basado en la combinación de
factores técnicos, económicos y de mercado que hagan rentable su explotación, considerando los
Contratos de Comercialización al mercado interno y externo, así como el conjunto de condiciones
necesarias para alcanzar este cometido. El Plan de Desarrollo incluirá como mínimo lo A

-12-
(a) una descripción del desarrollo propuesto para el Campo y de su programa
gerencial;

(b) detalles sobre: (i) el trabajo geológico y de yacimientos efectuado, junto
con los perfiles de simulación de producción, con el fin de obtener la mejor alternativa de
agotamiento; (ii) las instalaciones de producción, procesamiento, tratamiento y transporte a ser
ubicadas en el Área del Contrato; (iii) instalaciones de transporie y almacenamiento para
Hidrocarburos desde el Área del Contrato; y (iv) instalaciones, independientemente de su ubicación,
que estén conectadas con cualquiera de las instalaciones mencionadas en (ii) y (iii) anteriores, y que
(o cuya operación) puedan afectar la integridad, administración u operación de éstos.

(0) los perfiles estimados de producción para todos los Hidrocarburos,
incluyendo las posibles inyecciones durante la duración del Desarrollo e incluyendo el comienzo de
la producción;

(d) la fecha de inicio proyectada para la Producción Comercial Regular;

(e) una propuesta de cronograma para el cumplimiento de las obligaciones
establecidas en el Título VII, Capítulo J de la Ley de Hidrocarburos.

(0 una propuesta del Titular para proteger la seguridad, salud y bienestar de
las personas que participen o estén relacionadas con las Operaciones Petroleras;

(8) las propuestas del Titular para la utilización de bienes y servicios
bolivianos, y el entrenamiento y empleo de ciudadanos y residentes permanentes de Bolivia;

(h) los Costos de capital estimados que cubran las Operaciones de Desarrollo;

69) informe de reservas probadas, probables y posibles, los parámetros de
producción, el número y espaciamiento de los Pozos, sus ubicaciones y profundidades, así como las
instalaciones, equipos e infraestructura;

0) planos de instalaciones dentro y fuera del Área del Contrato, incluyendo
almacenamiento y transporte;

(o) propuesta de ubicación del Punto de Fiscalización, así como los sistemas
de medición y calibración para la fiscalización de los Hidrocarburos;

(1 programa de actividades e inversiones hasta el inicio de la Producción
Comercial Regular del Campo;

(m) acuerdos preliminares y Contratos de Comercialización cuando
correspondiere, que hubieran sido suscritos por YPFB para la comercialización de los Hidrocarburos
Netos a los cuales se refiere la Cláusula 7.2., y

(n) cualquier otra información razonablemente solicitada por YPFB que sea
relevante para la aprobación del Plan de Desarrollo.

YPFB emitirá su aprobación o no al Plan de Desarrollo basado en la combinación
de factores técnicos, económicos y comerciales que hagan rentable su explotación en =—*)

-13-
treinta (30) Días siguientes a la presentación del Plan de Desarrollo propuesto por el Titular, Si
YPFB no se pronuncia dentro de este plazo, se entenderá que el Plan de Desarrollo ha sido aprobado
por YPFB.

7.5 Desarrollo de Campo. El Titular deberá comenzar las Operaciones de
Desarrollo del Campo dentro de ciento ochenta (180) Días a partir de la fecha de aprobación del Plan
de Desarrollo por YPFB e implementarlo de forma ininterrumpida a partir de ese momento, salvo en
el caso previsto en la Cláusula 7.3. Si el Titular no inicia las Operaciones de Desarrollo en el
Campo correspondiente, YPFB podrá dar por terminado este Contrato con respecto a dicho Campo,
de acuerdo a lo establecido en la Cláusula 23.1(b).

7.6 Modificación al Plan de Desarrollo. El Titular podrá presentar para la

aprobación de YPFB modificaciones al Plan de Desarrollo. El Titular no podrá implementar tales
modificaciones hasta que cuente con la aprobación previa y por escrito de YPFB. Si YPFB no se
pronuncia dentro de los veinte (20) Días Hábiles siguiente a la presentación de la modificación del
Plan de Desarrollo, se entenderá que la modificación ha sido aceptada por YPFB.

7.7 Incumplimiento de Presentación del Plan de Desarrollo. Si después de

aprobada la Declaratoria de Comercialidad, el Titular no presenta a YPFB para su aprobación el Plan
de Desarrollo en los plazos establecidos, el presente Contrato se dará por terminado con respecto a la
porción del Área del Contrato en cuestión, de acuerdo con lo establecido en la Cláusula 23. 1(b).

7.8 Descubrimiento Comercial que se Extienda Fuera del Área del

Contrato. Si un Descubrimiento Comercial se extiende a áreas fuera del Área del Contrato, se
aplicará el Artículo 45 de la Ley de Hidrocarburos. De acuerdo al reglamento aplicable y con la
aprobación de YPFB, el Plan de Desarrollo de un Reservorio Compartido referido en la Ley de
Hidrocarburos, podrá establecer que la distribución de la producción atribuible a cada Campo se
realice proporcionalmente al Gas Inicialmente en el Sitio (GIIP) situado dentro de los límites
verticales de cada Área de Contrato, independientemente de la ubicación de los Pozos Productores, y
de las definiciones establecidas en los Anexos F de cada Contrato.

7.9 Desarrollo de Áreas de Explotación. El Titular desarrollará las Áreas de
Explotación de acuerdo con los Planes de Desarrollo. Programas de Trabajo y Presupuestos
aprobados por YPFB de conformidad con esta Cláusula 7.

7.10 Programas de Trabajo y Presupuestos. El primer Programa de Trabajo

y Presupuesto para el Año en que se aprobó el Plan de Desarrollo se presentará por el Titular a
YPFB, para su aprobación, dentro de los sesenta (60) Días siguientes a la fecha en que se le notificó
la aprobación del Plan de Desarrollo. Los Programas de Trabajo y Presupuestos para los Años
subsiguientes serán presentados por el Titular a YPFB, para su aprobación, antes del 30 de
septiembre del Año anterior, de acuerdo con la Cláusula 3 del Anexo D. Cualquier modificación a
dichos Programas de Trabajo y Presupuestos que excedan el porcentaje establecido en el
Procedimiento Financiero y Contable, requerirá también de la aprobación de YPFB, de acuerdo con
lo establecido en el Anexo D.

7.11 Inversión Después del Punto de Fiscalización. El Titular deberá incluir

en el Plan de Desarrollo las instalaciones necesarias para transportar los Hidrocarburos Netos desde
el Punto de Fiscalización hasta un sistema de Transporte. Los Costos en que incurra el Titular con
motivo de tales inversiones serán considerados Costos Recuperables.

Pp

-14-
7.12 Caudal de Producción, A partir del Año en que se prevea el inicio de la
Producción Comercial Regular, el Titular incluirá en sus Programas de Trabajo un pronóstico de
producción por Pozo y por Campo. El caudal de producción propuesto por el Titular estará sujeto a
la aprobación de YPFB, que además tendrá la facultad de modificarlo en el límite de las condiciones
técnicas especificas del Campo y los Acuerdos de Entrega de Gas Natural vigentes.

7.13 Modificaciones del Caudal de Producción. Cuando por razones técnicas
y justificadas, durante un período de treinta (30) Días, existan variaciones de más del diez por ciento
(10%) respecto al caudal de producción aprobado, en un plazo de quince (15) Días contado a partir
de concluidos los treinta (30) Dias anteriormente establecidos, el Titular propondrá las
modificaciones debidamente justificadas al caudal de producción, las cuales estarán sujetas a la
aprobación de YPFB. Salvo que estas variaciones sean producto de las nominaciones establecidas
en los Acuerdos de Entrega de Gas Natural vigentes.

7.14 Mercado Interno. En caso de desabastecimiento en el mercado interno de
Hidrocarburos o de necesidades adicionales del mismo, YPFB destinará una parte de la producción
comercial de Hidrocarburos al referido mercado, de conformidad con la Ley de Hidrocarburos.
YPFB y el Titular buscarán conjuntamente soluciones técnicas y comerciales para satisfacer esta
demanda adicional. En caso de que las necesidades adicionales requieran el Desarrollo de un
Campo en el Área del Contrato, YPFB y el Titular deberán acordar conjuntamente las condiciones
técnicas y comerciales que viabilicen el Desarrollo del Campo. Esta comercialización de parte de
YPFB se repartirá de forma equitativa entre los distintos Campos en producción y nuevos proyectos
de Desarrollo en la República.

7.15 Renuncia. Tratándose de Áreas en Explotación, el Titular podrá renunciar
a sus derechos con respecto a cualquier Área en Explotación en cuestión mediante notificación por
escrito a YPFB con ciento ochenta (180) Días de anticipación, siempre y cuando el Titular haya
cumplido con sus correspondientes obligaciones bajo este Contrato hasta ese momento.

CLÁUSULA 8.

MEDICIÓN DE LOS HIDROCARBUROS NETOS

De conformidad con el Artículo 18 de la Ley de Hidrocarburos, para efectos de
pago de Regalías, Participaciones e IDH, así como para el cálculo de la Retribución del Titular, la
medición de los Hidrocarburos Netos se realizará conforme a las Prácticas Prudentes de la Industria
y las reglas y procedimientos siguientes:

8.1 Volumen y Calidad. El volumen y la calidad de los Hidrocarburos Netos
deberán medirse y determinarse de forma continua en los Puntos de Fiscalización, de acuerdo con
las normas establecidas en el reglamento correspondiente. YPFB deberá proceder a verificar los
volúmenes y la calidad de los Hidrocarburos Netos recibidos en el Punto de Fiscalización para su
posterior certificación al Ministerio.

8.2 Equipos de Medición. Los equipos de medición deberán contar con la
aprobación de YPFB, quien verificará el cumplimiento de las normas establecidas en el reglamento
correspondiente.

83 — Instalación, Operación, Mantenimiento y Calibración del Equipo de
Medición. La instalación, operación, mantenimiento y calibración de los equipos de medición
estarán a cargo del Titular, bajo la supervisión de YPFB. El Titular podrá realizar las E
>)

-15-
anteriormente mencionadas por sí mismo o a través de terceros, manteniéndose siempre el Titular
como responsable ante YPFB.

8.4 Certificación del Equipo de Medición. La verificación y certificación de
que los equipos de medición están aptos y miden los volúmenes y la calidad de Hidrocarburos dentro
de los parámetros de exactitud establecidos por YPFB, se realizará con una frecuencia de tres (3)
Meses por una compañía independiente aprobada por YPFB.

8.5 Registros. De acuerdo a lo establecido en la reglamentación
correspondiente, el Titular deberá llevar registros completos y exactos de todas las mediciones de los
Hidrocarburos Netos, debiendo entregar a YPFB copia certificada por el Titular de dichos registros.
Los representantes de YPFB y de las autoridades competentes tendrán acceso, en días y horas
hábiles y previa notificación al Titular, a inspeccionar dichos registros y tendrán derecho a
inspeccionar y examinar los equipos de medición y gráficos, así como efectuar junto con el Titular
las pruebas de calibración en los periodos acordados, con la finalidad de establecer los factores
admisibles de corrección por temperatura, presión, gravedad específica y otros.

8.6 Mal Funcionamiento del Equipo de Medición. Si como resultado de
cualquier examen o prueba, resulta que cualquiera de los componentes de los equipos de medición
está fuera de especificación, descompuesto o ajustado incorrectamente, el Titular deberá repararlo
inmediatamente y asegurarse de que se encuentra en correcto estado de funcionamiento en un plazo
no mayor a cuatro (4) Días luego de haberse detectado el desperfecto o de recibir la notificación de
este hecho por parte de YPFB.

8.7 Reemplazo del Equipo de Medición. Si el Titular decide por causas

debidamente justificadas reemplazar cualquier instrumento o aparato de medición, lo notificará a
YPFB con dos (2) Días Hábiles de anticipación para que sus representantes estén presentes cuando
la operación se lleve a cabo.

8.8 Incumplimiento de la Obligación de Reemplazo del Equipo de

Medición. Si el Titular incumpliera con la reparación o el reemplazo de los componentes del equipo
de medición en los plazos señalados en esta Cláusula 8, estará sujeto a las sanciones y disposiciones
señaladas en el reglamento correspondiente.

8.9 Situación de Emergencia. No se permitirá que el flujo de Hidrocarburos
se efectúe sin el debido control regulado por la Ley de Hidrocarburos y este Contrato. En caso de
situación de emergencia, con la intención de evitar la interrupción de la producción, YPFB y el
Titular de mutuo acuerdo podrán utilizar las instalaciones de medición del sistema de transporte
mientras dure esta situación. El Titular notificará a YPFB de esta eventualidad.

- CLÁUSULA9.
NORMAS TÉCNICAS Y DE SEGURIDAD, QUEMA Y
VENTEO DE GAS NATURAL Y MEDIO AMBIENTE

9.1 Uso de Técnicas Adecuadas. El Titular deberá ejecutar las Operaciones
Petroleras utilizando técnicas y procedimientos conforme con las Prácticas Prudentes de la Industria,
a fin de establecer niveles de producción acordes con prácticas eficientes y racionales para la
extracción de Hidrocarburos y para la conservación de yacimientos y en conformidad con lo

establecido en las Leyes ves

-16-
9.2 Quema y Venteo de Gas Natural. La quema y venteo de cualquier volumen de
Gas Natural que no pueda ser comercializado o inyectado en el yacimiento de acuerdo con las
Prácticas Prudentes de la Industria, deberá llevarse a cabo conforme a las Leyes Aplicables.

9.3 Obligaciones Ambientales. El Titular cumplirá con todas las obligaciones
ambientales y las disposiciones contenidas en las Leyes Aplicables, conforme a las Prácticas
Prudentes de la Industria.

9.4 Comité de Monitoreo Socio-Ambiental. El Titular deberá, dentro de los sesenta
(60) Días siguientes a la Fecha Efectiva, nombrar a un representante que forme parte del Comité
de Monitoreo Socio-Ambiental con el objetivo de cumplir las previsiones contenidas en el
Artículo 131 de la Ley de Hidrocarburos.

9.5 Contingencia. De presentarse una situación de emergencia o contingencia
extraordinaria que requiera de acciones inmediatas, el Titular tomará las acciones que considere
apropiadas conforme a las Prácticas Prudentes de la Industria para resguardar la seguridad de las
personas y las instalaciones, aún cuando dichas acciones no estén contempladas en el Programa
de Trabajo. En estos casos, el Titular deberá informar a la brevedad posible a YPFB, la
naturaleza de la emergencia o contingencia y las acciones tomadas y deberá considerar cualquier
otra acción o medida que razonablemente le solicite YPFB.

CLAUSULA 10.
PROPIEDAD Y USO DE EQUIPOS E INSTALACIONES

10.1 Equipos e Instalaciones. La propiedad de todos los equipos e instalaciones
adquiridos por el Titular para ser utilizados en las Operaciones Petroleras y que hayan sido
considerados como Costos Recuperables, pasará a YPFB, sin cargo ni gravamen alguno, en la
fecha que ocurra primero entre (i) la fecha en que hayan sido completamente amortizados de
acuerdo a lo establecido en el Anexo D o (ii) la fecha de terminación del presente Contrato por
expiración de su plazo o por las causas previstas en la Cláusula 23, independientemente del grado
de amortización de los equipos e instalaciones. Mientras que el Titular sea propietario de los
equipos e instalaciones, no podrá enajenarlos, gravarlos, retirarlos o usarlos para un objeto
distinto al de este Contrato, sin el consentimiento previo de YPFB. Durante la vigencia de este
Contrato, en aquellos casos en que la propiedad de dichos equipos e instalaciones se transfiera a
YPFB con anterioridad a su terminación, el Titular tendrá el derecho de uso para el cumplimiento
del objeto previsto en el presente Contrato, sin cargo alguno, de todos esos equipos e
instalaciones.

10.2 Mante nto. El Titular mantendrá todos los equipos e instalaciones utilizados
en las Operaciones Petroleras en buen estado de funcionamiento y al finalizar este Contrato, por
cualquier causa, de acuerdo a la Cláusula 24, el Titular dejará dichos equipos e instalaciones en
condiciones adecuadas de funcionamiento.

CLAUSULA 11. .
DISPONIBILIDAD DE LA PRODUCCIÓN

11.1 Hidrocarburos de Insumo. En las Operaciones Petroleras el Titular podrá utilizar
Hidrocarburos Producidos, ya sea como combustible o para quema o venteo autorizado, libre de
costos y cargos hasta los niveles autorizados por el Ministerio de acuerdo a requerimientos
técnicos. En caso de que el volumen de los Hidrocarburos de Insumo exceda el nivel autorizado
por el Ministerio, el valor de dicho volumen excedente será descontado de la Retribución Y

-17-
del Titular, con base en el cálculo realizado para el pago de Regalías. Todos los Hidrocarburos de
Insumo serán fiscalizados y certificados por YPFB de conformidad con el Artículo 18 de la Ley de
Hidrocarburos y los reglamentos correspondientes, y con apego a las disposiciones pertinentes sobre
conservación de yacimientos de Hidrocarburos.

11.2 Hidrocarburos Netos. Los Hidrocarburos Netos serán medidos y
analizados en los Puntos de Fiscalización para ser entregados a YPFB de acuerdo a lo establecido en
la Ley de Hidrocarburos y en este Contrato.

CLÁUSULA 12.
PATENTES, REGALÍAS, PARTICIPACIONES, IMPUESTOS Y BO:

12.1 Reembolsos por Patentes. Los reembolsos a YPFB por pago de patentes
aplicables al Área del Contrato, serán efectuados por el Titular en los montos correspondientes y
siguiendo los procedimientos señalados en jos Artículos 47 al 51 de la Ley de Hidrocarburos y sus
reglamentos.

12.2 Pago de Regalías e IDH. El pago de Regalías, Participaciones e IDH que
corresponde al presente Contrato será realizado por YPFB, considerándose de esta forma que el
Titular ha cumplido las obligaciones establecidas en la Ley de Hidrocarburos relativas a estos
conceptos.

12.3 Obligaciones Tributarias. YPFB y las Empresas Participantes estarán
sujetos en todos sus alcances, en lo que les corresponda, a lo establecido en las Leyes Aplicables,
incluyendo a lo establecido en el Código Tributario Boliviano Ley N* 2492, Texto Ordenado de la
Ley N* 843 y sus reglamentos.

1.4 Bono. No se realizará el pago de ninguna suma por concepto del Bono al
que se hace referencia en el artículo 67 de la Ley de Hidrocarburos, en consideración a los
antecedentes descritos en la Cláusula 2 de este Contrato,

CLÁUSULA 13.
RETRIBUCIÓN DEL TITULAR

13.1 Pago de Regalías, Participaciones, IDH, Transporte y compresión.

Los ingresos obtenidos por la comercialización de los Hidrocarburos Netos, en cualquier Mes
Natural, serán aplicados por YPFB primeramente al pago de la Regalía Departamental, la Regalía
Nacional Compensatoria, la Participación del Tesoro General de la Nación (TGN) y el Impuesto
Directo a los Hidrocarburos (IDH). Adicionalmente YPFB pagará los servicios de transporte y
compresión relativos a la venta de Hidrocarburos Netos. YPFB deberá certificar mensualmente al
Titular, al final de cada Mes, el pago de las Regalías, Participaciones e IDH en el certificado adjunto
como Anexo H.

13.2 Retribución del Titular. La Retribución del Titular por parte de YPFB,
una vez iniciada la producción comercial de uno o varios Campos en el Área de Contrato, constituirá
el único pago, compuesto por:

(a) Costos Recuperables. Del Valor Remanente, YPFB reembolsará al
Titular, los montos destinados a cubrir los Costos Recuperables del Tituiar. Los

7

-18-
Recuperables serán aprobados por YPFB y auditados según el Procedimiento Financiero y Contable
establecido en el Anexo D del presente Contrato; y

(b) Utilidad. Una vez descontados los Costos Recuperables del Titular, según
se establece en la Cláusula 13.2(a), YPFB pagará al Titular las Utilidades que correspondan según lo
establecido en el Anexo F del presente Contrato.

13.3 Base del Cálculo. La Retribución del Titular se calculará en función del
volumen de los Hidrocarburos Netos entregados en el Punto de Fiscalización y el precio de venta
establecido en los Contratos de Comercialización descontados los costos de transporte y compresión
cuando fueran aplicables, desde el punto de entrega establecido en los respectivos contratos.

13.4 Participación de YPFB. Todos los demás ingresos derivados de los
Hidrocarburos Netos, después de realizar los pagos correspondientes a los servicios de transporte y
compresión adeudados a las empresas prestadoras de dichos servicios y efectuar los pagos a que se
refieren las Cláusulas 13.1 y 13.2, le pertenecerán a YPFB de acuerdo al Anexo F.

13.5 Costos Recuperables Acumulados. Cuando en cualquier período el
monto destinado al pago de Costos Recuperables conforme a la Cláusula 13.2(a) no sea suficiente
para cubrir todos los Costos Recuperables acumulados, la diferencia será considerada como saldo
inicial para los Costos Recuperables en el siguiente período, en el entendido de que los Costos
Recuperables no cubiertos no devengarán intereses.

13.6  Contraprestación Única. Queda expresamente convenido que la
Retribución del Titular constituirá el único pago a ser efectuado por YPFB por las Operaciones
Petroleras realizadas por el Titular bajo este Contrato, y de que YPFB no garantiza en forma alguna
la existencia de ingresos suficientes que permitan la obtención de una rentabilidad durante la
vigencia del Contrato y/o la recuperación de las inversiones realizadas por el Titular al concluir su
vigencia.

CLÁUSULA 14.
MECANISMO DE PAGO

14.1 Pago de la Retribución del Titular. En los Contratos de
Comercialización que YPFB suscriba, acordará con el o los compradores de los Hidrocarburos Netos

una Cláusula por la que se establezca que la Retribución del Titular definida en la Cláusula 13.2 será
pagada, por Mes vencido, directamente a un agente bancario a ser designado de común acuerdo entre
YPFB y el Titular. Dicha cuenta bancaria se localizará en el extranjero y operará de conformidad
con un Acuerdo de agencia suscrito entre YPFB, el Titular y el agente bancario. Una vez recibidos
los montos relativos a la Retribución del Titular, el agente bancario realizará el pago
correspondiente conforme a las instrucciones conjuntas de las Partes.

14,2 Administración. El Titular someterá a la aprobación de YPFB los cálculos
relativos a los distintos rubros que deberán ser cancelados (Regalías, Participaciones e IDH; costos de
transporte y compresión; Participación de YPFB; Retribución del Titular). YPFB y el Titular
comunicarán conjuntamente al o los compradores de Hidrocarburos Netos el monto correspondiente a
la Retribución del Titular a ser depositado en la cuenta designada por las Partes para tal efecto.

14.3 Aprobación por YPFB. YPFB tendrá un plazo de diez (10) Días contados a
partir del Día en el cual recibió el cálculo elaborado por el Titular, para aprobar los cálculos recibidos.

=p

-19-
En caso de que YPFB no se pronuncie en este término, los cálculos presentados por el Titular se
entenderán aprobados por YPFB. YPFB y el Titular ordenarán al agente bancario la realización de los
pagos de conformidad con los cálculos aprobados

14.4 Pago a YPFB. Los montos correspondientes a las Regalías, Participaciones,
IDH, transporte y compresión, así como la Participación de YPFB establecida en la Cláusula 13.4
serán pagados directamente por el comprador de los Hidrocarburos Netos a YPFB en una cuenta que
éste designe.

14.5  Diferendo. En caso de un diferendo entre YPFB y el Titular relativo al
cálculo de la Retribución del Titular, las Partes instruirán al agente bancario que deposite el monto en
disputa en una cuenta conjunta entre YPFB y el Titular especialmente designada a tal efecto.
Inmediatamente las Partes se reunirán con el objetivo de resolver el diferendo con anterioridad a la
finalización del Mes en curso. En caso de que las Partes lleguen a un acuerdo en relación con tal
diferendo, YPFB y el Titular realizarán la conciliación necesaria en la instrucción correspondiente al
Mes inmediato posterior a dicho acuerdo. En caso de no llegar a un acuerdo en un plazo de treinta
(30) Días desde que fuera notificado el diferendo, las Partes podrán someter la controversia a los
mecanismos de resolución previstos en la Cláusula 22.3, siendo para este caso, el dictamen pericial,
vinculante para las Partes.

14.6 Procedimiento de Pago. Con anterioridad al inicio de la Producción
Comercial Regular, YPFB y el Titular acordarán un procedimiento que regule los mecanismos
operativos para la aplicación de lo dispuesto en esta Cláusula.

14.7 Moneda de Pago. La Retribución del Titular a efectos del presente
Contrato será pagada por YPFB en Dólares.

CLÁUSULA 15.
OBLIGACIONES DE LAS PARTES

15.1 Obligaciones del Titular. Además de sus otras obligaciones estipuladas
en este Contrato, el Titular deberá:

(a) Conducir las Operaciones Petroleras de forma continua y conforme a las
Leyes Aplicables, las Prácticas Prudentes de la Industria, los Planes de Desarrollo, Programas de
Trabajo y Presupuestos aprobados por YPFB, y los demás términos y condiciones del presente
Contrato, quedando entendido que en la conducción de las Operaciones Petroleras el Titular no será
responsable de asegurar el resultado de las mismas ni la pertinencia de las decisiones cuando éstas
fueran tomadas o ejecutadas de acuerdo con el presente Contrato, las Leyes Aplicables y las
Prácticas Prudentes de la Industria.

(b) Cumplir con las normas generalmente aceptadas por las grandes
compañías petroleras internacionales y tomar todas las medidas necesarias y razonables para

proteger la seguridad de las personas, de los bienes, de los sembrados, de las poblaciones, el medio
ambiente, la prevención de la contaminación ambiental, la salud y seguridad del personal.

(c) Atender la demanda del mercado interno de acuerdo con los
requerimientos de las Leyes Apio 47 e

-20-
(d) Emplear personal calificado así como suministrar todos los recursos
necesarios, para la ejecución de las Operaciones Petroleras y obtener oportunamente todos los
Materiales requeridos para la ejecución de las mismas, debiendo asegurarse que estén de acuerdo
con las normas y Prácticas Prudentes de la Industria;

(e) Responsabilizarse de los Hidrocarburos Producidos hasta su recepción por
parte de YPFB en los Puntos de Fiscalización;

(50 Actualizar tecnológicamente las plantas y demás instalaciones dentro del
Área del Contrato de acuerdo con las Prácticas Prudentes de la Industria.

(8) En caso de que el Titular cuente a la Fecha Efectiva con instalaciones de
producción, el Titular deberá presentar un programa de inversiones para su actualización
tecnológica, dentro de los sesenta (60) Días posteriores a la Fecha Efectiva, para su aprobación por
YPFB;

(h) Abrir y mantener las cuentas corrientes bancarias en un banco en la
República, que serán utilizadas entre otros fines, para cubrir sus operaciones denominadas en
Bolivianos;

(1 Suministrar a YPFB copia certificada por el Titular de toda la información,
datos e interpretaciones relacionados con las Operaciones Petroleras, tales como datos científicos y
técnicos obtenidos en razón de sus trabajos, perfiles eléctricos, sónicos, radiactivos y otros, cintas y
líneas sísmicas, muestras de Pozos, núcleos, testigos de formación, mapas, informes topográficos,
geológicos, geofísicos, geoquímicos y de perforación, así como cualquier otra información similar e
informes de evaluación geológica, geofísica y de Campos, junto con los planos y documentos
correspondientes;

(6) Mantener en la República registros completos de todas las operaciones
técnicas realizadas conforme a este Contrato;

(k) Suministrar a YPFB toda la información sobre la existencia de riquezas
mineras, hidráulicas y de otro tipo que se descubran como resultado de las Operaciones Petroleras; y
abstenerse de explotar recursos naturales distintos de los Hidrocarburos que se descubran en el Área
del Contrato;

0) Mantener una sucursal o subsidiaria en la República y a un representante
legal, ambos con domicilio legal en la República, de acuerdo con la Ley de Hidrocarburos;

(m) Abstenerse de perforar desde el Área del Contrato ningún Pozo que pueda
atravesar la proyección vertical de sus límites, sin el consentimiento expreso de YPFB;

(n) Ofrecer las más amplias facilidades para que los representantes de YPFB,
del Ministerio, autoridades tributarias y ambientales realicen inspecciones sin causar perturbaciones
al desenvolvimiento de las Operaciones Petroleras y en todas las instalaciones, oficinas, registros y
libros contables e información relacionada con las Operaciones Petroleras. Los representantes de
YPFB y demás autoridades y funcionarios estatales deberán cumplir las normas ambientales y de
seguridad aplicables en el sitio de operaciones;

27

21-

(0) Asegurar que los Hidrocarburos descubiertos en el Área del Contrato no se
derramen o desperdicien en cualquier otra forma, y evitar el daño a los estratos que contengan
Hidrocarburos y a los que contengan depósitos de agua;

(p) Cumplir con todas las obligaciones establecidas en el Título VII de la Ley
de Hidrocarburos referido a los derechos de los pueblos campesinos, indígenas y originarios;

(q) Obtener todas las autorizaciones ambientales y de las instancias
correspondientes que se requieran para realizar las Operaciones Petroleras y, al concluir cada
trabajo, realizar la restauración del área afectada de conformidad con su correspondiente
Declaratoria de Impacto Ambiental (DIA) o Declaratoria de Adecuación Ambiental (DAA), todo
ello en cumplimiento de lo establecido en el Título VIII Capítulos 1 y II de la Ley de Hidrocarburos,
del reglamento respectivo y de otras Leyes Aplicables;

(1) Mantener informados permanentemente a la Unidad de Seguimiento y
Control y a YPFB del desarrollo de todas las actividades efectuadas durante la vigencia de este
Contrato, mediante informes diarios, semanales y mensuales sobre el progreso de las Operaciones
Petroleras, informes globales al término de cada operación específica, así como todos los informes
requeridos y establecidos en el presente Contrato y sus Anexos;

(s) Recibir estudiantes o egresados de educación técnica o superior
relacionados con la industria petrolera, sin asumir responsabilidades por sus riesgos, para que
realicen prácticas y estudios en los Campos del Área del Contrato y en las oficinas del Titular en la
República. El número, tiempo y fechas serán acordados entre YPFB y el Titular. El Titular
adicionalmente entregará a cada estudiante una ayuda económica mensual. Se entenderá que no
existe relación laboral de dependencia alguna entre quienes realicen tales prácticas y estudios, ni con
el Titular ni con YPFB. El Titular suscribirá los respectivos contratos de aprendizaje conforme a la
legislación pertinente;

(0 Exigir a sus Subcontratistas que en las Operaciones Petroleras adopten las
medidas para proteger la vida, el derecho de propiedad, sembradíos, cosechas, pesca, flora y fauna
silvestre y otros derechos vinculados a la protección social y del medio ambiente, conforme a las
Leyes Aplicables;

(u) Dar preferencia a la contratación de los bienes producidos en la República
y servicios prestados por empresas nacionales, siempre y cuando dichos bienes y servicios se
ofrezcan en condiciones similares de calidad, precio y disponibilidad, en el momento, lugar y en las
cantidades requeridas;

(v) Responsabilizarse, de acuerdo a las Leyes Aplicables, por cualquier
pérdida o daño causados a terceros por sus Subcontratistas o sus empleados, por acción u omisión y
deberá indemnizar a dichos terceros, incluyendo al Estado o a sus dependencias cuando sean terceros
damnificados, por las responsabilidades emergentes de dichos actos u omisiones, liberando a YPFB
de toda responsabilidad. Estos costos no serán considerados Costos Recuperables cuando los daños
o perjuicios sean causados por negligencia grave o dolo;

(w) Asumir frente a YPFB la responsabilidad por cualesquiera pérdidas,
perjuicios, daños, acción, juicio o procedimiento ocasionados por actos ilícitos, negligencia, culpa
grave o dolo de sus empleados o Subcontratistas, y eximirá a YPFB de toda reclamación y
responsabilidad que de ello emane. Los costos incurridos por el Titular en ZE

-22-
cuestiones antes mencionadas no se considerarán Costos Recuperables. Queda entendido que el
Titular será solamente responsable por daños directos excluyéndose toda responsabilidad por las
consecuencias mediatas o remotas de su acción u omisión.

(69) Cumplir con las Leyes Aplicables en materia de derechos de propiedad
industrial e intelectual de terceros, liberando a YPFB y al Estado y a sus dependencias de cualquier
reclamo que pueda resultar por el uso indebido o no autorizado de dichos derechos;

(Y) Comunicar inmediatamente a YPFB cualesquiera procedimientos
arbitrales, judiciales o administrativos en que sea parte o estuviere de algún modo involucrado, en
relación con el presente Contrato; y

(z) Tomar las medidas pertinentes en las situaciones de emergencia y de Caso
Fortuito o Fuerza Mayor.

15.2 Obligaciones de YPFB. Además de sus otras obligaciones estipuladas en
este Contrato, YPFB tendrá las siguientes obligaciones:

(a) Suministrar la información y datos que YPFB tenga disponible y que el
Titular no tenga en su posesión y en relación al Área del Contrato, debiendo el Titular pagar las
tarifas aprobadas para la provisión de información administrada por el Centro Nacional de
Información Hidrocarburífera (CNIH) cuando sea esta última quien la suministre;

(b) Cooperar con el Titular, a requerimiento de éste, en las gestiones
administrativas que tenga que efectuar ante las autoridades de la República y otras organizaciones e
instituciones, no siendo responsable de los resultados obtenidos ante estas autoridades. En tal caso,
el Titular asumirá todos los gastos en que incurra YPFB, los cuales serán considerados como Costos
Recuperables;

(0) Asumir frente al Titular la responsabilidad por cualesquiera pérdidas,
perjuicios, daños, acción, juicio o procedimiento ocasionados por actos ilícitos, negligencia, culpa
grave o dolo de sus empleados o Subcontratistas, y eximirá al Titular de toda reclamación y
responsabilidad que de ello emane. Los costos incurridos por YPFB en cualquiera de las cuestiones
antes mencionadas no se considerarán Costos Recuperables. Queda entendido que YPFB será
solamente responsable por daños directos excluyéndose toda responsabilidad por las consecuencias
mediatas o remotas de su acción u omisión.

(d) Cooperar con el Titular para obtener en el marco de las Leyes Aplicables,
los derechos de paso, uso o servidumbre requeridos para las Operaciones Petroleras. En tal caso, el
Titular asumirá todos los gastos en que incurra YPFB, los cuales serán considerados como Costos
Recuperables;

(e) Supervisar todas las Operaciones Petroleras realizadas por el Titular bajo
el presente Contrato; y

(0 Emitir a favor del Titular una certificación que acredite el pago de
Regalías, Participaciones e IDH, una vez que haya sido realizado el A

-23-
CLÁUSULA 16.
SUBCONTRATISTAS Y PERSONAL

16.1  Subcontratistas.

(a) El Titular tiene el derecho de utilizar Subcontratistas para la provisión de
equipos y servicios especializados de conformidad con lo establecido en esta Cláusula 16. El Titular
y sus Subcontratistas serán empresas autónomas, por lo que su personal es contratado por su
exclusiva cuenta y riesgo, siendo los únicos responsables por el cumplimiento de las obligaciones
laborales o patronales que provengan o emanen de la Ley General del Trabajo, del Código de
Seguridad Social, de la Ley de Pensiones, de los contratos individuales o colectivos que hayan
celebrado con su personal, no existiendo relación laboral entre YPFB, el Titular, los Subcontratistas
del Titular y su personal. Así como con lo establecido en el Código Tributario Boliviano Ley N*
2492, el Texto Ordenado de la Ley N? 843 y sus respectivos reglamentos

(b) Cuando en la contratación de Servicios Petroleros, el Titular contrate a
alguna de las Empresas Participantes o sus Afiliadas, deberá solicitar autorización previa a YPFB.

(c) El Titular no podrá fraccionar de forma innecesaria los procesos de
licitación con el objetivo de evitar los umbrales establecidos en la Cláusula 16.2.

16.2 Proceso de Licitación Internacional para Subcontratos. El Titular deberá
realizar los siguientes procedimientos licitatorios en función de los distintos montos previstos para
cada contrato a ser concluido para las Operaciones Petroleras (los montos están expresados en
Dólares):

Procedimiento A Procedimiento B Procedimiento C
Inferior a 350.000.00 entre  350.000,00 y | superior a
4.000.000,00 4.000.000,00

(A) Procedimiento A:

El Titular podrá suscribir el contrato con el Subcontratista que considere mejor
calificado sin obligación de realizar una licitación.

(B) Procedimiento B:

El Titular deberá:
(1 adjudicar el contrato mediante proceso de licitación;
(Q) informar a YPFB el nombre de las compañías que habrá de invitar

a la licitación;

3) agregar a la lista de compañías a invitar aquellas que sean
sugeridas por YPFB y retirar aquellas cuya participación E

-24-
(4)

desaconseje de forma justificada en un plazo de catorce (14) Días
de recepción de la información;

informar a YPFB de la compañía seleccionada y enviarle una
copia de la versión final del contrato.

(0) Procedimiento C

El Titular deberá:

0)

a)

E)

(4)

(5)

(6)
Y)

adjudicar el contrato mediante proceso de licitación;

informar a YPFB el nombre de las compañías que habrá de invitar
a la licitación;

agregar a la lista de compañías a invitar aquellas que sean
sugeridas por YPFB y retirar aquellas cuya participación YPFB
desaconseje de forma justificada en un plazo de catorce (14) Días
de recepción de la información;

someter a la aprobación de YPFB la elección de la compañía
seleccionada, en el entendido de que YPFB con causa justificada
podrá detener el proceso licitatorio y/o instruir el inicio de un
nuevo proceso licitatorio;

YPFB deberá hacerle saber al Titular su aprobación o rechazo del
resultado del proceso licitatorio en un plazo de diez (10) Días
Hábiles, en el entendido de que (i) si YPFB no notifica al Titular
su aprobación dentro de dicho plazo, se entenderá aprobado y (ii)
YPFB no podrá negar su aprobación de forma injustificada;

enviar a YPFB una copia de la versión final del contrato; y
en caso de que un nuevo proceso licitatorio fuera ordenado por

YPFB, los plazos del Programa de Trabajo se adecuarán en
consecuencia.

16.3 Personal. En la contratación de su propio personal, el Titular deberá dar
preferencia a personas nacionales calificadas y con experiencia en la función requerida, en el
entendido de que, de conformidad con el Artículo 15 de la Ley de Hidrocarburos, en ningún
momento el personal extranjero del Titular podrá exceder el quince por ciento (15%) de la nómina

de empleados del Titular.

El Titular deberá contar con personal nacional en todos los niveles

jerárquicos, medios, técnicos, administrativos y laborales.

16.4 Capacitación de Personal. YPFB definirá, en coordinación con el Titular,
durante la vigencia del presente Contrato, programas anuales de capacitación:

(a) Para el personal boliviano del Titular a fin de que pueda sustituir
progresivamente al personal extranjero en el ejercicio de puestos especializados y/o de alto nivel; y

(b) Para el personal de YPFB, que éste SS

as ?
Los costos en los que incurra el Titular por estos conceptos se considerarán Costos Recuperables.

16.5 Legislación Laboral. El Titular y sus Subcontratistas están obligados a
cumplir todas las disposiciones laborales y de seguridad social de la República.

CLÁUSULA 17.
SEGUROS

17.1 Disposición General. Las obligaciones, responsabilidades y riesgos del
Titular conforme al presente Contrato son independientes de la contratación de los seguros a que se
hace referencia en esta Cláusula 17 y, en consecuencia, el alcance de las obligaciones y
responsabilidades derivadas de la asunción de tales riesgos no podrán reducirse en perjuicio de
YPEB o de terceros en la medida de la contratación de los mencionados seguros o por la falta de la
contratación o cobertura suficiente de ellos.

17,2 Cobertura de Seguro. Con el objeto de cubrir los riesgos inherentes a la
realización de las Operaciones Petroleras, el Titular deberá obtener y mantener en pleno vigor y
efecto las pólizas de seguros requeridas conforme a las Prácticas Prudentes de la Industria y las
Leyes Aplicables. Estos seguros deberán cubrir, entre otros riesgos:

+  Lapérdida o daño a los materiales o equipos utilizados por el Titular en las Operaciones
Petroleras objeto de este Contrato;

+ Los daños personales, daños a terceros y riesgos de contaminación asociados con las
Operaciones Petroleras objeto de este Contrato.

Los costos de estos seguros serán considerados Costos Recuperables. En caso de que el Titular (i) no
cuente con las coberturas de seguro a que se refiere esta Cláusula, o (ii) no renueve, no las mantenga
en vigor o actúe negligentemente en la efectivización de una cobertura, el Titular asumirá todos los
costos de reposición, reparación e indemnización y estos costos no serán considerados Costos
Recuperables.

17.3 Renuncia a la Subrogación. En todas las pólizas proporcionadas por el
Titular para la ejecución del presente Contrato, se incluirá una renuncia a la subrogación de los
aseguradores contra YPFB y todos sus cesionarios, Afiliadas, mandatarios, funcionarios, directores,
empleados, asesores, aseguradores o emisores de pólizas, así como una renuncia a cualquier derecho
de los aseguradores a una compensación o contra-reclamación, ya sea mediante un endoso o de
cualquier otra manera, en relación con cualquier tipo de responsabilidad de cualquiera de aquellas
personas aseguradas en cualquiera de las pólizas.

17.4 Pago del Deducible. El Titular asumirá el pago de cualquier y todo
deducible aplicable bajo las pólizas de seguros. El pago de deducibles se considerarán Costos
Recuperables.

17.5 Aseguradoras. Cada póliza de seguro deberá ser contratada bajo
términos, condiciones y con aseguradoras legalmente establecidas en la República, con una
calificación crediticia de cuando menos Al FITCH (o equivalente), emitida por una agencia

calificadora independiente de prestigio mm

-26-
17.6 Notificaciones. En relación a cualquier póliza a que se refiere esta
Cláusula 17,el Titular deberá notificar de inmediato a YPFB la ocurrencia de cualquiera de los
siguientes hechos: (i) cualquier pérdida que esté cubierta por una póliza; (ii) cualquier disputa con
una aseguradora; (iii) la falta de pago de cualquier prima; (iv) la falta de mantenimiento en pleno
vigor y efecto, por cualquier razón, de cualquier póliza; y (v) cualquier cambio de cobertura.

17.7 Certificaciones. Dentro de los treinta (30) Días contados a partir del
momento de contratación de las pólizas requeridas conforme a esta Cláusula 17, y en cada
aniversario subsiguiente a tal fecha, el Titular deberá entregar a YPFB un certificado emitido por sus
aseguradores en el cual éstos confirmen lo siguiente: (i) el nombre de la compañía aseguradora que
emitió la póliza; (ii) el alcance (incluyendo confirmación de la renuncia al derecho de subrogación a
que se hace referencia en la Cláusula 17.3), cobertura, deducibles, exclusiones, límite y Día de
vencimiento de la póliza; que la póliza está en pleno vigor y efecto a la fecha de certificación;
(iv) que el Titular ha efectuado todos los pagos de primas correspondientes; y (v) que YPFB, sus
representantes habilitados y empleados, han sido nombrados como asegurados adicionales en tal
póliza.

17.8 Duración de las Pólizas. Salvo por estipulación en contrario, todas las
pólizas requeridas por esta Cláusula 17 deberán ser válidas cuando menos por un año. En caso de
que el Titular no obtenga o no renueve cualquier póliza a tiempo, YPFB tendrá la opción de (i)
renovar por cuenta del Titular tales pólizas; o (ii) rescindir el presente Contrato por haberse
constituido el incumplimiento del Titular conforme a la Cláusula 23.1(¿).

17.9 Moneda de Pago. Los beneficios a cobrar por las pólizas requeridas
conforme a esta Cláusula 17 deberán ser denominados y pagaderos en Dólares.

17.10 Seguros de los Subcontratistas. El Titular exigirá como condición de
contratación a todos sus Subcontratistas, que en todo momento durante el período en que participen
en la realización de las Operaciones Petroleras, suministren y mantengan en pleno vigor y efecto
pólizas de seguros similares a las establecidas en esta Cláusula 17, o bien, de que sus Subcontratistas
estén cubiertos por los seguros del Titular.

17.11 Cumplimiento con las Leyes Aplicables. En la contratación de las pólizas
de seguros, el Titular cumplirá con la legislación vigente sobre esta materia en la República.

17.12 Destino de los Beneficios. El Titular destinará inmediatamente cualquier
pago que reciba conforme a las pólizas de seguros, tomadas para las Operaciones Petroleras, a
reparar o reemplazar cualquiera de los activos o instalaciones dañados o destruidos.

17.13 Costos en Exceso. En el evento de que el Titular invierta un costo mayor
al costo recibido por las compañías aseguradoras por concepto de daños o pérdidas a los productos,
Materiales o instalaciones relacionadas con las Operaciones Petroleras, el costo pagado en exceso
por el Titular será considerado Costo Recuperable, siempre que no haya mediado negligencia grave
o dolo, conforme a las Prácticas Prudentes de la Industria, por parte del Titular.

17.14 Falta de Pago o de Cobertura En caso de que una compañía aseguradora
retenga o rehúse el pago de una reclamación por negligencia grave o dolo del Titular, las Empresas
Participantes, los Subcontratistas o cualquier Afiliada, el Titular asumirá los costos de reparación,
reposición y/o indemnización, y esos costos no se considerarán Costos Recuperables.

27.
CLÁUSULA 18.
GARANTÍAS

18.1 Garantía de Cumplimiento. En cumplimiento del Artículo 67 inciso d)
de la Ley de Hidrocarburos, dentro de los veinte (20) Días siguientes a la aprobación por parte del
Poder Legislativo de este Contrato, cada una de las Empresas Participantes entregará a YPFB la
Garantía de Cumplimiento debidamente legalizada por las instancias correspondientes.

18.2 Garantía Bancaria. Es obligación del Titular presentar una Garantía
Bancaria respecto a la ejecución de las UTEs antes del inicio de cada una de las Fases
correspondiente, por el monto que resulte de multiplicar las UTEs correspondientes a esa Fase por el
valor unitario vigente a tiempo de la presentación de las respectivas Garantías Bancarias. En el
cálculo se tomarán en cuenta los créditos y débitos de UTEs de las Fases anteriores que pudiera
tener el Titular. Las Garantías Bancarias podrán tener plazos de vencimiento anuales, en el
entendido de que YPFB tendrá derecho de hacer efectivas las Garantías Bancarias si éstas no son
renovadas antes de su vencimiento.

CLÁUSULA 19.
CONTABILIDAD Y AUDITORIA

19.1 Costos en Relación con Operaciones Petroleras. Toda operación
contable realizada de acuerdo a las estipulaciones de este Contrato en relación con sus operaciones,

cualquiera sea la moneda empleada y lugar de pago, será debidamente consignada en el registro
contable del Titular en la República en base a lo devengado. Todas y cada una de estas operaciones
contables serán la base para el cálculo de los Costos del Titular en relación con sus operaciones. Una
vez que dichos Costos hayan sido (i) previstos en un Presupuesto aprobado por YPFB, (ii)
incurridos y reportados por el Titular en apego al Procedimiento Financiero y Contable, y (iii)
aprobados por YPFB en apego al Procedimiento Financiero y Contable, constituirán Costos
Recuperables.

19,2 Revisión de Costos. YPFB podrá aprobar como Costo Recuperable en
cada período, los Costos que en principio considere aceptables, sin perjuicio de su derecho a
revisarlos posteriormente, si considerara que dicha aprobación preliminar no debió proceder por no
cumplir con los requerimientos previstos en este Contrato o las Leyes Aplicables. Para esta revisión,
YPFB tendrá un plazo de veinticuatro (24) Meses después del cierre del correspondiente Año
calendario.

19.3 Auditoría de Costos Recuperables. YPFB, dentro del plazo definido en
la Cláusula 19.2, podrá realizar auditorías Trimestrales de los Costos Recuperables conforme a la
Cláusula 7 del Procedimiento Financiero y Contable.

19.4 Obligación de Mantener Registros. El Titular deberá mantener
permanentemente en sus oficinas en la República los libros de contabilidad, sus soportes y
evidencias, así como los registros en los cuales se aprecien sus actividades bajo este Contrato,
incluyendo los Costos incurridos, ingresos percibidos, volumen y valor de los Hidrocarburos
Producidos y Netos. Estos registros deberán ser conservados por un plazo de cinco (5) Años.

19.5 Moneda, Idioma y Procedimientos de los Registros. La contabilidad del
Titular deberá ser llevada a los efectos del presente Contrato, en Bolivianos, en idioma español y de
acuerdo a las normas de contabilidad generalmente aceptadas en la pera

-28-
19.6 Registro de la Moneda. Todos los ingresos y gastos en cualquier moneda
diferente a Bolivianos deberán registrarse en los libros del Titular al tipo de cambio oficial publicado
por el Banco Central de Bolivia, del último Día Hábil anterior a la fecha de la transacción. Los
ingresos y gastos financieros que resulten de este cambio deberán ser acreditados o debitados a las
cuentas del Contrato, según lo establecido en el Anexo D.

19.7 Otras inspecciones y Auditorías. Los libros de contabilidad del Titular
estarán disponibles, de acuerdo a la legislación vigente, para ser inspeccionados y auditados por la
autoridad competente para propósitos fiscales. El Estado, a través de la autoridad tributaria
competente, podrá abrir cargos dentro del plazo de prescripción y cómputo de la misma establecidos
en el Código Tributario.

19.8 Procedimiento Financiero y Contable. El Procedimiento Financiero y
Contable forma parte del presente Contrato como Anexo D.

CLÁUSULA 20.
CESIÓN Y CAMBIO DE CONTROL

20.1 Cesión. Ninguna de las Partes podrá ceder, gravar o transferir, total o
parcialmente, este Contrato o sus derechos u obligaciones derivadas del mismo, sin el
consentimiento previo y por escrito del Ministerio y la aceptación de YPFB, salvo (i) la facultad de
YPFB de ceder o transferir este Contrato a cualquier otra entidad que sea, directa o indirectamente,
de propiedad exclusiva de la República, en cuyo caso lo notificará a las Empresas Participantes, y
(ii) la facultad de cada Empresa Participante de ceder o transferir este Contrato a cualquier empresa
que sea su Afiliada, siempre y cuando el cedente garantice solidariamente el cumplimiento de los
compromisos asumidos por el cesionario.

20.2 Cambio de Control. En caso de que una de las Empresas Participantes
tuviera un Cambio de Control, voluntario u hostil, deberá notificar a YPFB tal circunstancia dentro
de los treinta (30) Días siguientes a dicho cambio de Control, indicando además qué persona ejerce a
partir de ese momento el Control sobre la Empresa Participante afectada. YPFB podrá observar
dicho Cambio de Control en los siguientes casos: (i) por razones de política de Estado, y (ii) por
haber el nuevo controlante demandado a YPFB o al Estado Boliviano ante tribunales
internacionales.

En este caso, YPFB tendrá un plazo de treinta (30) Días contados a partir de que reciba la
notificación correspondiente para exigir que el interés en este Contrato perteneciente a la Empresa
Participante afectada por el cambio de Control se transfiera a un tercero en un plazo no mayor a un
(1) Año. En caso de que no se cumpla con este requisito, YPFB tomará la participación de dicha
Empresa Participante sin que tenga que realizar pago alguno.

CLÁUSULA 21.
CASO FORTUITO O FUERZA MAYOR

21.1 Caso Fortuito o Fuerza Mayor. Ninguna de las Partes responderá por el
incumplimiento, suspensión o retardo en la ejecución de las obligaciones de este Contrato, si dicho
incumplimiento, suspensión o retardo ha sido causado por Caso Fortuito o Fuerza Mayor.

21.2 Carga de la Prueba. La prueba de Caso Fortuito o Fuerza Mayor

corresponderá a quien la EA

-29-
21.3 Cese de Caso Fortuito o Fuerza Mayor. La ocurrencia del Caso Fortuito
o Fuerza Mayor podrá dar lugar a revisión de los planes y programas de trabajo aprobados, estando
las Partes obligadas a reiniciar el cumplimiento de sus obligaciones tan pronto hayan cesado los
efectos del Caso Fortuito o Fuerza Mayor. Las obligaciones no afectadas por el Caso Fortuito o
Fuerza Mayor serán cumplidas oportunamente según las estipulaciones de este Contrato.

21.4 No Prórroga. La ocurrencia de Caso Fortuito o Fuerza Mayor que impida
el cumplimiento de la totalidad de las obligaciones establecidas en este Contrato, prorrogará la
duración del Contrato sin exceder en ningún caso el plazo establecido por Ley.

CLÁUSULA 22.
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

22.1 Ley Aplicable. El presente Contrato se regirá e interpretará de acuerdo
con las leyes de la República.

22.2 Reuniones Extraordinarias. En la eventualidad de producirse y
mantenerse alguna discrepancia entre el Titular y YPFB en relación con este Contrato, cualquiera de
las Partes podrá convocar a una reunión extraordinaria de la Unidad de Seguimiento y Control. Si la
discrepancia no se resuelve en esa instancia, el asunto será elevado a los máximos ejecutivos de las
Partes quienes deberán tratar de resolver la controversia de buena fe. En caso de no llegarse a un
acuerdo, en un plazo de noventa (90) Días, cualquiera de las Partes podrá atenerse a lo establecido
en la Cláusula 22.4, previa notificación por escrito a la otra Parte,

22.3 Peritaje Técnico. En controversias técnicas, las Partes podrán acordar
recurrir a dictámenes periciales elaborados por peritos independientes en la materia de la
controversia para allegarse elementos que les permitan resolver la controversia técnica de que se
trate. Para ello, de común acuerdo nombrarán al perito independiente, fijarán el objeto del dictamen
pericial y establecerán los pasos y procedimientos a ser implementados por el perito independiente.
Los honorarios y gastos del perito independiente serán cubiertos en partes iguales, en el entendido de
que (i) la parte correspondiente a YPFB, deberá ser pagada por el Titular y considerada Costo
Recuperable, y (ii) la parte correspondiente al Titular deberá ser asumida por éste y también será
considerada Costos Recuperables. El dictamen pericial no será vinculante para las Partes.

22.4 Arbitraje. Dentro del marco del Artículo 69 de la Ley de Hidrocarburos,
cualquier controversia respecto a o en relación con este Contrato que no pueda ser solucionada
conforme al procedimiento establecido en la Cláusula 22.2, será resuelta mediante arbitraje, de
conformidad con lo establecido en la Ley de Arbitraje y Conciliación No. 1770 de 10 de marzo de
1997. El número de árbitros será tres (3), uno nombrado por YPFB, uno nombrado conjuntamente
por la Empresa Participante o las Empresas Participantes parte en la controversia, y el tercero por los
dos árbitros nombrados anteriormente, con el consentimiento de las partes en la controversia. Si el
tercer árbitro no es nombrado dentro de un período de sesenta (60) Días contados a partir del
nombramiento del segundo árbitro, o si alguna de las partes no nombra un árbitro, entonces dicho
árbitro será nombrado de acuerdo con lo dispuesto en el Reglamento abajo mencionado. La sede del
arbitraje será la ciudad de La Paz, Bolivia. Las leyes aplicables serán las leyes de la República de
Bolivia. El arbitraje se llevará a cabo de conformidad con el procedimiento y el Reglamento de
Arbitraje de la Cámara de Comercio Internacional (CCI). El arbitraje se conducirá en idioma

español.
”7

-30-
22.5 Renuncia a la Vía Diplomática. Las Partes renuncian expresamente a
formular cualquier reclamo por la vía diplomática. Las Partes convienen que sus derechos y
obligaciones en el marco del presente Contrato son de naturaleza comercial y no de índole
gubernamental.

CLÁUSULA 23.
CAUSAS DE TERMINACIÓN

23.1 Terminación por YPFB. YPFB tendrá derecho a dar por terminado este
Contrato, con efectos inmediatos a partir de la notificación al Titular, en los casos siguientes:

(a) Por incumplimiento del cincuenta por ciento (50%) en la ejecución de las
Unidades de Trabajo para la Exploración (UTEs) durante la Fase vigente en el Período de
Exploración que corresponda.

(b) Si dentro de los cuarenta y cinco (45) Días siguientes 2 que deba
presentarlo, el Titular no presenta el Plan de Desarrollo; o si dentro de los treinta (30) Días
siguientes a que reciba notificación de YPFB al respecto, el Titular no inicia o no remedia el
incumplimiento al Plan de Desarrollo, sus respectivos Programas de Trabajo y Presupuestos Anuales
sin causa justificada reconocida por YPFB.

(c) Por negativa de! Titular de abastecer el mercado interno de acuerdo a las
Leyes Aplicables.

(d) Por incumplimiento del pago por reembolso a YPFB de las Patentes dentro
del plazo de treinta (30) Días de notificación al Titular por YPFB con la correspondiente
certificación de pago, de acuerdo a lo establecido en el Artículo 48 de la Ley de Hidrocarburos.
Previo al pago por YPFB de dichas Patentes, YPFB notificará al Titular con la liquidación detallada
para que se efectúe el reembolso.

(e) Por la interrupción voluntaria de la producción en un Área de Explotación,
que no esté fundada en Caso Fortuito o Fuerza Mayor o por causas justificadas conforme a las
Prácticas Prudentes de la Industria y aceptadas por YPFB, debiendo en caso de negativa
fundamentar su decisión en dichas prácticas. En estos casos, la interrupción de la producción deberá
ser informada y justificada en un plazo no mayor a veinticuatro (24) horas de sucedido el hecho.

(0 Si el Titular es incapaz de pagar sus deudas al vencimiento de las mismas,
o se produce el embargo de sus ingresos, bienes o instalaciones, o inicia cualquier procedimiento
bajo cualquier legislación para el reajuste o diferimiento de sus obligaciones o de cualquier parte de
las mismas o solicita la suspensión de pagos, disolución o liquidación o realiza o permite una sesión
general o un arreglo con o para el beneficio de sus acreedores.

(g) Si el Titular no subsanare en el plazo de treinta (30) Días contados a partir
de notificación escrita por parte de YPFB, cualquier incumplimiento cuya sanción establecida fuera
la terminación total o parcial del Contrato.

23.2 Obligaciones Subsistentes. En todo caso de terminación del Contrato, las

Partes deberán cumplir todas las obligaciones aplicables estipuladas en el presente Contrato y sus
Anexos antes de la devolución del Área del Contrato, f

-31-
CLÁUSULA 24.
ABANDONO DE CAMPOS

24.1 Programa de Trabajos. El Titular es responsable de realizar todas las
Operaciones de Abandono conforme a las Leyes Aplicables y las Prácticas Prudentes de la Industria
relativas al Abandono. Cada uno de los Programas de Trabajo y Presupuestos relativos a las
Operaciones de Exploración, Operaciones de Evaluación, Operaciones de Desarrollo y Operaciones
de Explotación, deberá contener un capítulo relativo al Abandono.

24.2 Abandono Relacionado con las Operaciones Petroleras. Todos los
Costos por Abandono relacionados con Operaciones Petroleras aprobados por YPFB en los Planes
de Trabajo y en sus Presupuestos correspondientes serán considerados Costos Recuperables en la
medida en que se incurran de conformidad con el Procedimiento Financiero y Contable.

24.3 Presupuesto de Abandono. Conjuntamente con la presentación del
Presupuesto correspondiente al Año designado en la cláusula 24.5, el Titular deberá presentar a
YPFB para su aprobación un presupuesto de Abandono para las Operaciones Petroleras (el
“Presupuesto de Abandono”). Una vez que el Presupuesto de Abandono ha sido aprobado por
YPFB, el Titular deberá actualizarlo anualmente con la aprobación de YPFB.

24.4 Cálculo de la Provisión Anual. La provisión anual para las actividades
de Abandono relativas a las Operaciones de Desarrollo y Operaciones de Explotación será
determinada para cada año con base en la siguiente fórmula:

PA=(CAE -—PAA —I1A) * PAE/RRR

en donde:

PA = Provisión Anual.

CAE = Monto de los Costos de Abandono estimados de acuerdo con
el Presupuesto de Abandono.

PAA = Provisión de Abandono acumulada conforme a lo previsto en
el presente Contrato.

IA = Intereses acumulados en la Cuenta de Abandono a que se
hace referencia en la Cláusula 24.5.

PAE = Producción Anual Estimada del Campo en cuestión para el
Año en cuestión.

RRR = Las reservas recuperables remanentes al principio del Año en
cuestión, hasta el final del término del Contrato o el cierre
del Campo.

24.5 Cuenta de Abandono. Una vez que fueran producidas el setenta y cinco
por ciento (75%) de las reservas de un Campo, el Titular transferirá los fondos previsionados a la
Cuenta de Abandono, los cuales serán Costos Recuperables a partir de ese momento. A tal efecto,
las Partes establecerán un fideicomiso denominado en Dólares cuyo destino único y específico será
cubrir los Costos de Abandono de los Campos en el Área del Contrato (la “Cuenta de Abandono”).
Dicho fideicomiso se acordará con un Agente Fiduciario designado de común acuerdo entre YPFB y
el Titular. En caso de que habiéndose cubierto todos los Costos de Abandono de los Campos

-32- /
Área del Contrato hubiere un saldo positivo en esta Cuenta de Abandono, los fondos remanentes
serán propiedad de YPFB y el Titular conforme al procedimiento establecido en el Anexo F para la
Utilidad del Titular. En caso de que los fondos aportados a la Cuenta de Abandono no sean
suficientes para cubrir todos los Costos de Abandono, el Titular deberá realizar las aportaciones que
resulten necesarias para cubrir tales Costos.

24.6 Notificación y Requerimientos del Programa. El Abandono de un
Campo deberá ser notificado a YPFB por el Titular con una anticipación de por lo menos dieciocho
(18) Meses al inicio de las operaciones de Abandono, indicando la fecha estimada de la terminación
de la producción del Campo e incluyendo un programa para desarrollar dicho Abandono. El
programa de Abandono deberá sujetarse estrictamente al Reglamento de Normas Técnicas y de
Seguridad para las Actividades de Exploración y Explotación de Hidrocarburos y al Reglamento
Ambiental para el sector de Hidrocarburos.

24.7 Aprobación u Observaciones. YPFB deberá hacer conocer al Titular su
aprobación u observaciones al programa de Abandono, en un plazo no mayor a sesenta (60) Días
desde la recepción de la notificación indicada en la Cláusula 24.6. El Titular tendrá un plazo de
treinta (30) Días para subsanar las observaciones.

24.8 Responsabilidad al finalizar el Contrato. Al finalizar el Contrato YPFB
podrá solicitar al Titular, la no realización de las operaciones de Abandono con el objetivo de
continuar la producción del Campo. En este caso el Titular entregará a YPFB todas las instalaciones
de producción, facilidades y pozos en estado de funcionamiento. El Titular quedará exonerado de
toda obligación y responsabilidad relativa al abandono de estas instalaciones, facilidades o pozos
devueltos a YPFB. Asimismo, el Titular instruirá al Agente Fiduciario la transferencia de los fondos
que se encuentren en el fideicomiso establecido en la Cláusula 24.5 a favor de YPFB, relativos al
Campo objeto de la referida solicitud por parte de YPFB

CLÁUSULA 25.
UNIDAD DE SEGUIMIENTO Y CONTROL

25.1 Seguimiento de Actividades. Todas las Operaciones Petroleras serán
supervisadas por la Unidad de Seguimiento y Control, de acuerdo con lo establecido en la Ley de
Hidrocarburos y el reglamento respectivo.

25.2 Membresía y Poderes de la Unidad de Seguimiento y Control. La
Unidad de Seguimiento y Control estará integrada por tres (3) miembros o sus alternos designados
por el Titular y por tres (3) miembros o sus alternos designados por YPFB. Uno de los
representantes de YPFB presidirá la Unidad. La Unidad tendrá los siguientes poderes y atribuciones:

(a) El intercambio y discusión entre sus miembros de toda la información
relativa a las Operaciones Petroleras.

(b) Conocer los avances de la ejecución de los Programas de Trabajo.

(c) Evaluar la ejecución de las Operaciones Petroleras, para lo cual los
representantes de las Partes podrán contar con la asesoría Ms -

-33-
(d) Evaluar el cumplimiento de todas las obligaciones relativas a las
Operaciones Petroleras que se establecen en el Contrato o que las Partes acuerden por cualquier otro
documento.

(e) Las demás atribuciones establecidas en el reglamento aprobado por el
Ministerio.

25.3 Reuniones. La Unidad de Seguimiento y Control se reunirá cada vez que
lo soliciten cualesquiera de las Partes y con la periodicidad que establece su reglamento, en el
entendido de que deberá reunirse por lo menos cada seis (6) Meses. Se requerirá la asistencia de por
lo menos un miembro representante del Titular y uno de YPFB para que se considere constituida la
Unidad. Cada una de las Partes se hará cargo de los gastos que implique mantener a sus respectivos
miembros en la Unidad.

CLÁUSULA 26.
MODIFICACIONES Y RENUNCIAS

Si cualquiera de las Partes considera que las condiciones acordadas no permiten el
adecuado desarrollo del Contrato, podrá solicitar la revisión de dichas condiciones. Sin perjuicio de
lo anterior, las Partes convienen que este Contrato no podrá ser modificado sin el previo
consentimiento por escrito de las Partes. Cualquier modificación a este Contrato deberá efectuarse
en sujeción a lo establecido en el Artículo 68 de la Ley de Hidrocarburos. Cualquier renuncia a los
derechos conferidos por este Contrato deberá ser hecha por escrito y firmada por los representantes
autorizados de la Parte que esté renunciando a dichos derechos.

CLÁUSULA 27.
CAPACIDAD Y DECLARACIONES DE LAS PARTES

27.1 Capacidad y Declaraciones Básicas de las Partes. Cada Parte reconoce
que cada Parte celebra este Contrato en su propio nombre y en su capacidad de entidad legal

facultada para contratar por sí misma. Además, cada Parte declara y garantiza a la otra Parte que:
(i) tiene plena capacidad jurídica para la celebración y cumplimiento de este Contrato; (ii) ha
cumplido con todos los requerimientos corporativos y de otra naturaleza necesarios para la
celebración y cumplimiento de este Contrato; (iii) ha obtenido todas las autorizaciones
gubernamentales y de otra naturaleza necesarias para la celebración y cumplimiento de este
Contrato; y (iv) este Contrato constituye una obligación legal, válida y coercible de dicha Parte,
ejecutable en su contra de acuerdo con sus términos.

27.2 Ciertas Prácticas. En la fecha de celebración del presente Contrato, cada
una de las Partes declara y gara a las otras Partes que ni ella ni ninguno de sus empleados,
agentes o representantes, directa o indirectamente, ha ofrecido ni ofrecerá, prometido ni prometerá,
autorizado ni autorizará, pagado o dado dinero o algo de valor o pagará a ningún funcionario público
con objeto de influenciar sus actos o decisiones, o de ganar ventajas indebidas, en relación con este
Contrato o con cualquiera de las actividades que serán llevadas a cabo de acuerdo con el mismo,
cuando este pago, dádiva o promesa viole las Leyes Aplicables, en particular la “Convención de
Lucha Contra la Corrupción de las Naciones Unidades” y la “Convención Interamericana Contra la

A 7

-34-
CLÁUSULA 28.
CONFIDENCIALIDAD

28.1 Propiedad de la Información. Las Partes convienen que toda la
información técnica, comercial y de otra índole, desarrollada por el Titular en cumplimiento de este
Contrato, incluyendo los Documentos Técnicos, será propiedad conjunta de las Partes. Cada Parte
tendrá derecho a usar internamente toda la información que recibe sin la aprobación de la otra parte,
sujeto a las patentes aplicables y a las condiciones establecidas en el presente Contrato. A los fines
de esta Cláusula, el derecho de usar incluye los derechos de copiar y preparar trabajos derivados.
Esta disposición no alcanza a los inventos o procesos tecnológicos debidamente patentados,
debiendo el Titular informar a YPFB sobre dichos registros. El Titular conviene que la información
que YPFB le proporcione a efectos de este Contrato será propiedad exclusiva de YPFB.

28.2 Obligación de Confidencialidad. El Titular e YPFB deberán (a) guardar
confidencialidad sobre los acuerdos relacionados con este Contrato y sobre los documentos y demás
información, ya sea técnica o comercial, que les hayan sido suministrados por o a nombre de
cualquiera de las Partes y (b) abstenerse de divulgar dicha información a cualquier tercero sin el
consentimiento previo y por escrito de la otra Parte. No obstante lo anterior, las disposiciones de
esta Cláusula 28 no serán aplicables a: (i) la información de dominio público que no haya sido hecha
pública a través del incumplimiento del presente Contrato; (ii) la información que haya sido obtenida
con anterioridad a su divulgación sin violar alguna obligación de confidencialidad; (iii) la
información obtenida de terceros que tengan derecho a divulgarla sin violar una obligación de
confidencialidad; (iv) la información requerida por una bolsa de comercio con jurisdicción sobre una
Parte o sus Afiliadas, y (v) la información que deba ser divulgada por requerimiento de leyes,
siempre que el hecho de no divulgarla sujetaría a la Parte afectada a penalidades civiles, criminales o
administrativas y la Parte obligada notifique a la Parte afectada con toda prontitud la solicitud de
dicha divulgación. En el caso establecido en el inciso (v) anterior, la Parte afectada podrá solicitar a
la Parte obligada a que impugne ante los tribunales competentes la orden de divulgación, en cuyo
caso dichos costos serán considerados Costos Recuperables.

28.3 Divulgación de Información. No obstante lo estipulado en la Cláusula
29.2, YPFB y el Titular tendrá derecho de divulgar a (i) una Afiliada, (ii) consultores profesionales,
auditores y Subcontratistas, (ii) un Banco u otra entidad financiera, (iv) un posible cesionario de
buena fe, o (v) a cualquier Subcontratista la información que pudiera razonablemente ser necesaria
para el seguimiento de sus obligaciones de conformidad con el presente Contrato, siempre y cuando
dichas personas hayan celebrado previamente convenios de confidencialidad con la Parte de que se
trate, en cuyo caso, dicha Parte responderá frente a la otra por el incumplimiento de cualquiera de
dichos convenios de confidencialidad.

28.4 Plazo. Las obligaciones de confidencialidad a las que hace referencia esta
Cláusula estarán vigentes por un plazo de dos (2) Años después de la expiración del plazo estipulado
en la Cláusula 5.2. En caso de terminación anticipada, incluyendo los casos de devolución de Áreas,
se guardará confidencialidad por un plazo de seis (6) Meses.

- CLÁUSULA 29.
LÍMITE DE RESPONSABILIDAD

Ninguna de las Partes será responsable frente a la otra por pérdidas o daños y

perjuicios indirectos o especiales de cualquier tipo que se deriven o que de alguna manera se
relacionen con el cumplimiento o incumplimiento de las obligaciones contenidas en el presents

-35-

7
Contrato, incluyendo (i) daños al reservorio o a la formación; (ii) daños por imposibilidad de
producción, utilización o disposición de Hidrocarburos; o (iii) daños por pérdida o diferimiento de

ingresos o utilidades.

CLÁUSULA 30.
NOTIFICACIONES

Las notificaciones y avisos entre las Partes serán válidas siempre que se efectúen

por escrito y se entreguen con acuse de recepción o por fax a las direcciones siguientes:

YPFB:

Operador:

Santa Cruz de la Sierra
Fax: (591)-3-3426888

Yacimientos Petrolíferos Fiscales Bolivianos

Calle Bueno 185

Edificio YPFB

C.P. 401

La Paz, República de Bolivia

Atención: Vicepresidencia de
Administración de
Contratos y Fiscalización
Fax: 591-2-2356543
Correo Electrónico: vpacfí0ypfb.gov.bo

TOTAL E«P BOLIVIE (Sucursal Bolivia)
Av. San Martín No. 1700 Edif Centro Empresarial Equipetrol piso No. 5

Queda entendido que cualquier notificación realizada por YPFB al Operador se

considerará para todos los efectos de este Contrato como realizada a cada una de las Empresas

Participantes.
CLÁUSULA 31.
SUJECIÓN Y TOTALIDAD DEL CONTRATO

31.1  Sujeción. Cada una de las Empresas Participantes, manifiestan de manera
expresa que de acuerdo al Artículo 135 de la Constitución Política del Estado, se someten a la
soberanía, a las leyes y a las autoridades de la República de Bolivia.

31.2 Totalidad del Contrato. Este Contrato representa la totalidad del
convenio entre las Partes con respecto al objeto del mismo y reemplaza y substituye cualquier
contrato, convenio, acuerdo o entendimiento relacionado con operaciones petroleras de cualquier
naturaleza en el Área del Contrato.

31.3 Anexos. Quedan incorporados formando parte indivisible e integrante de
este Contrato, los siguientes Anexos:

Anexo A: Ubicación y límites del Área del Contrato

Anexo B: Garantía Bancaria

Anexo C; Garantía de Cumplimiento

Anexo D: Procedimiento Financiero y Contable

Anexo E: Períodos de Exploración

Anexo F: Retribución del Titular

Anexo G: Inversiones Realizadas

Anexo H: Certificado de pago de Regalías, Participaciones e IDH.

CLÁUSULA 32.
IDIOMA

Este Contrato se celebra en el idioma español, idioma en la cual debe ser
interpretado. Cualquier traducción de este Contrato será únicamente para efectos de conveniencia y
no será considerada para la interpretación del mismo.

CLÁUSULA 33.
EJEMPLARES EQUIVALENTES

Este Contrato esta celebrado ejecutado en cuatro ejemplares equivalentes con el
mismo significado y efecto, y cada uno será considerado como un original.

CLÁUSULA 34.
CONFORMIDAD DE LAS PARTES

Nosotros, YPFB, representada legalmente por su Presidente Ejecutivo, señor Juan
Carlos Ortiz Banzer, designado mediante Resolución Suprema No 226617, de 28 de agosto de 2006,
por una parte, y TOTAL Es¿P BOLIVIE Sucursal Bolivia, representada legalmente por el señor
Michel Seguin, debidamente facultado para efectuar este acto jurídico, mediante instrumento
Publico No. 296/2006 otorgado ante notaria de fe publica No. 45 del distrito judicial de La Paz en
fecha 27 de octubre de 2006 debidamente registrado ante el Registro de Comercio
(FUNDEMPRESA) ; BG Bolivia Corporation Sucursal Bolivia, representada legalmente por
Ricardo Luciano Mucci, debidamente facultado para efectuar este acto jurídico, mediante
instrumento Publico No. 195/2006 otorgado ante notaria de fe publica No. 45 del distrito judicial de
La Paz en fecha 26 de octubre de 2006, debidamente registrado ante el Registro de ong

» 7
(FUNDEMPRESA), suscribimos el presente Contrato en señal de conformidad con todas y cada una
de sus Cláusulas, incluyendo los Anexos, y declaramos que en todo lo que no sea contrario a la
legislación vigente en la República, el presente Contrato tendrá fuerza de ley para las Partes.

Usted Señor Notario de Gobierno, se servirá insertar las demás Cláusulas de
seguridad y estilo.

La Paz, 28 de Octubre del 2006.

YACIMIENTOS PETROLIFEROS FISCALES BOLIVIANOS

TOTAL ESP BOLIVIE Sucursal Bolivia

egul
Presidente

BG Bolivia Corporation Sucursal Bolivia

a) .

r. Ricardo Luciano Mucci

Lu FWerresentane
/

-38-
ANEXO A

UBICACIÓN Y LÍMITES DEL
ÁREA DEL CONTRATO

?
AREA DE CONTRATO
BLOQUE XX TARIJA OESTE

AREA DE RETENCION: CAMPO ITAU

OPERADOR: TOTAL ESP BOLIVIE S.A.

(Planos y Coordenadas)

. La Paz, Bolivia, Octubre de 2006
FORMULARIO 1
DISTANCIA Y COORDENADAS DEL AREA DE CONTRATO

: AREA DE RETENCION CAMPO ITAU

OPERADOR: Total E € P Bolivie BLOQUE XX-TARIJA OESTE

UIM PSAD-56
NRO. DE VERTICE A VERTICE DISTANCIA [y qua |
1 ITU-1 (PP) 426500
ITU-1 (PP) 426500

OESTE 426000 7621500

SUR 426000 7620000
425500 7620000
425500 7618000
ese 7] á25000 | r6m8000 |]

—azasoo | rexesoo —]
| szasoo | —rer2500

424000 7612500
423500
423500 7609500
7609500
423000 7608500
422500 7607500
422000 7604500
421500 7604500

421000 7602000
420900
419500 7600500
OESTE 419000
>
OESTE 418500 7594000,
ST

7590000
417000

7589000

417000 7587500

. MU - 410000 - 7587500

e. -- £10000 7590500
ESTE 410500
or 410500

ESTE 411000 7591500

417500

411000 7593000
1TU-44 411500

46 ITU-45 411500
47 1TU-46 -- 412000
[as m7 412000
[as [monas] 412500
E
52 rro52 | i000 [|  worre [| as3o0o |  veoos0o |
53 A prosss 00 | eme] áx3s09 | r60os00 |
[sa] rosa [rasa] a000 morra | amas00 [1602500]
as moss qrO-SS 1509 ESTE
IEC ITU-55 ITU-56 5000 NORTE 415000 7607500
[Tons] res 00 ese 415500 7601500
[a sr rosa 00 porn  ]ass0o | 7609000]
I7U-58 ITU-59 500 ESTE

A E xr0-60 1000 NORTE
TTU-60 ITU-61 509 ESTE

E 10-62 2500 SORTE
[roo | mes 00] esme  | A aano00 | ren2s00 |]
[ross rasa | as09 [or aooo O rs1s000]

| veo | vrues | 50 | ese |  amsoo |  tes000 |
[reses traes | 2000 Por | aamsoo | retro00 |
[roces Ara Jo] ese O 009] rea 7o00 |
mro-67 |  rtrés | 2000 |  womrm  [  as000 | vórso00 |

| tmres |  vmww6s | so | este | — ass0o |  re1so00 |
[a rare [2000] more | eaes0o | 1621000]
[A a oo] se] ao000 | re2i000 |
[a ra 00 ome] aso0o | raso]
[rre] [00 esse [osos | rezas00 7
10-73 [ore] ass0o | reszs0o 7]

[| tru-7a | ESTE 426500

FORMULARIO 2
COORDENADAS DE LOS VERTICES

AREA DE RETENCION CAMPO ITAU

OPERADOR: Total E € P Bolivie BLOQUE XX-TARIJA OESTE

[oa a0 ] vom rsno+ss
ver A Y e ts JO tengas 7]
TO 426500
1102 426500 ESTIMA TAN INCA ECINET TA
[—rmeca JO gaó0o0  [reeasoo | 21" ao 26:s00% | esaz simo |]
[aro] á26000 | re20000 21731152047
425500 EEC

E 7618000 21% 32: 20.256" 63% 43' 09.867"
O A E
[ma] sesos | rexeso0 | aaa 08.965" | s37 as e7caoor |
[aro] azesoo | reso | 2133 08.as0r
[ru-10 | ázasoo | res200 | 2ar asi aa:om2r | 637 asi asis2a" |
63744: 02.909
[2 [rana] aso] res1000 | eatasro7.óm9r | 63 ani 03.256"
III DAMON ZS ESOO ANIMEN ESTOS IT CTI INSECTICIDA NETO
[aro] azasoo | rsos09 | airas seco] esa zo. nos

.

bet :
sheep
EJE
00
Ali
JE

rozas] ags000 | 7609800 | 21"361 56.am9"
23000

422500 TUE
ro=a8 | azzsoo | T60ns00 | ex" 38 orzas"
[—sz000 | rsorsoo | ar ae oxczor

110-20 422000 21739 38-715"
qru21
ESO CINECOCsT AN INC SIN GUETTET
arosza 7]
IMANES IIMINCTTIOIOS AT NECE REAT
[ross] azo0o0 | reoz000 | 2x7 aor 89.760
2I AL 48.544
[7]
[aros 7]
[A muz9 7]
IET
[rai]

p

N
o

1-21 SAS ar
ESO EDITE INCESTO

63” 46'

42.090"
59.492"

21% 46: 40.911" 63% 47' 35.281"
ITU-34 418000 7590000 21” 47' 29.694" 63% 47' 35,549"

21” 47' 29.610"

37 ITU-37 417000 7589000 21% 48: 02.047" 63" 48: 10.551%

[| 39 | ITU-39 410000 63% 52'' 14.607",

[40 -] ITU-40 410000 7590500 * 21% 471 12./031% 63% 521 14.017"

ITU-41 410500 71590500 21% 47: 12.122" 63% 51! 56.608"

a 410500 21* 46 39.6011 63% 51' 56.413"
421000

21” 46' 39.692" 63% 511

39.004"

7

411000
411500
411500
412000

7593000
7593000
7595000
7595000

21” 45' 50.910"
51.001"
45.958"
46.048"

63 51' 38.713"
63% 51' 21.306"
63” 51' 20.920"
63% 51' 03.5151

45
46
47

| as | 412000 7597000 41.005" 63% 51' 03.133"

412500 7597000 41.094" 63% 50: 45.730"

E 412500 7599500 21% 42* 19.791" 63% 50' 45.2541

O o A Za 42 39.879 [63 59 27.858"
[sr] rmorsz JO as00o | 1600500 | arar arcaser | 63707 27.066% |
[sa] rosa A] sos] reoos0o | art anarcanr | os sor 10.261 |

[sra] aasoo | rs0as00 | za aos a2cao2" | 63" s0' 09.891

A E ET 7602500 21% 40! 42.663 63% 49' 17.701"

Po se —[ — zmu-s6  [ 415000 | 7607500 21" 38: 00.054" 63% 49' 16.780"

57 ITU-57 415500 21” 38" 00.140" 63” 48' 59.389

58 ITU-58 415500 7609000 21% 37: 11.356" 63% 48: 59.1151

| s9 [| rm=s9 | «60 | 7609000 21 37: 11.441" 63% 48' 41.725"

60 1TU-60 416000 7610000 21” 36' 38.919" 63” 48' 41.544"

62 | amone2 ]ax6500 [termo | arastariósan | 63% 48 23.1045

63 a 21% 35' 17.782" 63% 48" 06.318"
ITU-64 417000 7615000 21% 33' 56.476"

E ITU-65 21% 33' 56.560" 63% 47* 48.487"

[es] aruós | aarsoo | retro00 | armar sacar | arar aaaszn

EEN TT IEEE AO
[os] rms] aneo00 | ress0os | estaa abonar | 63% ari ao.aser |
A E EI ET ZA 31 6.638

418500 21% 30' 41.589u 63% 47: 12.668"
[om |] vmww_ |  «so0 |  vemsoo | 21" 30 25.a10" | 63" as 55.204" |

63 46' 37.828"

[Era 9509] róz2s00 [arias 52.060] 6 as 37.658"

AREA (HA): 24.900,00;
PARCELAS : 9,96
900Z/04/02/Gu1S/xI9

96'6 00006 vz (VII OdAVO) NOJON3138 30 V3uV
966 00'006'pz OLVHLNOD JU V34V|

SVI39YVd | SVIYVLIIH

1530 VIV XX 3NDO198 OLVHLNO9 30 VIYV

TVY3N39 NMWNSIY
Ie

1 | LSO WIRIVSOCINOO 8, OLVEINOO 30 Va |

RA

E (L OLNAFOW - Y OXANV)
i
|. JÑANTO8 NOLLONCIO Hd NOLLVHO TAX TVLOL - 84dA noowars 30 wa [77]
| 34INI o
| ! NOIOVy3d0 30 OLVWELNO9O
: Ñ Ñ O)
|
25 09 29 09 29 39 ==
t
' sz pA4A
|
Vo oz a
!
eL el
|
a a
Lom E
|
¡
|
Lo ( ooo z
HEAR
>
| JDVIA
1
a m
!
ok
IE o a

— BMD VERY Or LISO ]SOOZD NONI VETA LIONGUA

21530 WIIWVI-XX 30018, OIVHLNOO 30 V3UV
000'0Sp 000'0bvp 000'0€Y 000'0%: 000'01p 000004

(11 OLNMFOW Y OX3NV)  ee9 Sv.c9 .00. Pg
00001517 PA “yr 000'028'2
31108 NOLLONCOYd 00 |
NOLLV4O1dX3 IVLOL - 8JdA
381N3 50 |
Y 1
NOIOVH3dO 30 OLVEINOO | 000/0885", 000'088'2 |
— E yO
] 0Z YNOZ El 4
| ved oras 2. A rose:
os 000'065' 000/065'2
SOYLLIAQA z0
soez + | Srta
! se oz s o s 0
000'005:L w1wOS3 +0
000'009 ¿| 000'009'Z
0z
! 6)
| ejeoledang ap eq] == 000'019'4 000'019'2
: PIBE Op aa. ———— 8
vz
SEJaoUeG 96'6 ¿MW LI, Oduleo 4 i
UOPuAIay ap Laly 000'0Z9'¿! | 000'029'2
oe.tz| > 9rr| ez!
h VION3Y 3338 a i
000'0€9 ¿| 000'0€9'Z
1 yr
ol 60 | 80 | ¿o | 90 | so | to | €0 | z0 vo
0000492 e.cg >>> Sr.t9 — ao ya 000'0p9'L
| 000'0Sy 000'0pp 000'0€b 000'0Zp 000'0)+ 000'00p
1
A A E A)

ANEXO B

FORMATO DE GARANTÍA BANCARIA 1
ANEXO B

FORMATO DE CARTA DE CRÉDITO
STANDBY; GARANTÍA BANCARIA

[Papel Membretado del Banco Emisor]

De: Banco Emisor .
Para: Yacimientos Petrolíferos Fiscales Bolivianos y Banco Negociador /
Notificador

Por instrucciones y por cuenta de
(conjuntamente, el “Titular”), con la presente emitimos esta Carta de
Crédito Irrevocable Standby número a favor de Yacimientos Petrolíferos
Fiscales Bolivianos (el “Beneficiario”) hasta por la cantidad de $
dólares 00/100 moneda de curso legal en los Estados Unidos de América),
disponible a la vista en las cajas de (Nombre del Banco Emisor) a la presentación de:

Declaración del Beneficiario manifestando su derecho a hacer efectiva esta Carta
de Crédito conforme al Contrato de Operación Núm. de fecha de de
2006 para el Área , que celebró con el Titular (en adelante la “Declaración”),
en el formato previsto como Apéndice A de esta Carta de Crédito.

Esta Carta de Crédito expirará el (la “Fecha de Vencimiento”). en
el entendido de que tal fecha será prorrogada automáticamente en caso de que ocurra, y por
la duración de, cualquier evento de Fuerza Mayor (tal y como este término se utiliza en el
artículo 17 del documento 500 de la Cámara de Comercio Internacional - “UCP 500”)
aplicable al Banco Emisor y/o al Banco Negociador/Notificador.

Esta Carta de Crédito se prorrogará automáticamente por períodos adicionales de un
año a partir de la Fecha de Vencimiento y de cada una de las fechas de vencimiento
subsecuentes, salvo que el Banco Emisor notifique al Beneficiario, con por lo menos 45
días calendario de anticipación a la Fecha de Vencimiento correspondiente, mediante
escrito entregado en mano, con acuse de recibo. la decisión del Banco Emisor de no renovar
esta Carta de Crédito por dicho período adicional y que el Titular no haya presentado una
nueva Carta de Crédito emitida por otro Banco antes del vencimiento de esta Carta de
Crédito, en cuyo caso el Beneficiario tendrá derecho de hacer efectivo el monto entonces
disponible de esta Carta de Crédito mediante la presentación de la Declaración
correspondiente.

Esta Carta de Crédito será pagadera al Beneficiario dos días hábiles después de la
presentación en orden de la Declaración antes mencionada al Banco Emisor.

En todo lo no previsto por la misma, esta Carta de Crédito se regirá por UCP 500.
Esta Carta de Crédito se regirá e interpretará por las leyes de la República de Bolivia. y
Al recibo de la Declaración de parte del Beneficiario, el Banco Emisor deberá
decidir, dentro del día hábil siguiente, si la Declaración se encontró en orden, de acuerdo
a lo requerido en el segundo párrafo de esta Carta de Crédito, o si decide rechazarla,
informando al Beneficiario por escrito las discrepancias que motivan el rechazo, en el
entendido de que el Banco Emisor no podrá rechazar la Declaración si ésta se apega al
formato adjunto como Apéndice A. En caso de que la Declaración no se apegue a dicho
formato, el Beneficiario podrá volver a presentar la Declaración correspondiente cuantas
veces sea necesario.

Todos los gastos bancarios en relación con esta Carta de Crédito serán por cuenta
del Titular.

El Beneficiario podrá presentar un requerimiento de cobro por el monto total de
esta Carta de Crédito o requerimientos de cobro parciales. > F
APÉNDICE A

DECLARACIÓN DEL BENEFICIARIO

La Paz, Bolivia, a __ de _ de

Nombre del Banco Emisor y/o Banco Negociador/Notificador:
Dirección del Banco Emisor y/o Banco Negociador/Notificador:

Atención a: Departamento de Cartas de Crédito

Asunto: Carta de Crédito Stand-by número _ a favor de Yacimientos
Petrolíferos Fiscales Bolivianos.

Estimados Señores:

Por este medio les hacemos constar que, de acuerdo con los términos y condiciones del
Contrato de Operación No. de fecha para el área
Yacimientos Petrolíferos Fiscales Bolivianos tiene derecho a recibir como pena convencional la
cantidad de US$ por incumplimiento a las obligaciones relativas a las Unidades de
Trabajo de Exploración previstas en el Contrato de referencia.

Favor de proceder a depositar la cantidad indicada dentro de los dos días hábiles
siguientes a la fecha de esta notificación, a la cuenta a nombre de Yacimientos Petrolíferos
Fiscales Bolivianos, cuyos datos se indican a continuación:

Cuenta No.
Banco:

Atentamente,

Yacimientos Petrolíferos Fiscales Bolivianos

Por:

Apoderado Legal Y

3228357w1
ANEXO C

FORMATO DE GARANTÍA
DE CUMPLIMIENTO.
ANEXO D

PROCEDIMIENTO FINANCIERO Y CONTABLE
CARTA DE GARANTÍA BLOQUE

Señores:
Yacimientos Petrolíferos Fiscales Bolivianos.-
Presente.-

Ref. Carta de Garantía Contrato de Operación Bloque

En relación con el Contrato de Operación entre Yacimientos Petrolíferos Fiscales

Bolivianos y [Empresa Participante], para
operaciones petrolíferas en el Bloque [Bloque del Contrato]
la empresa [Empresa última Casa Matriz],

una empresa organizada y existente bajo las leyes de la República de
, por medio de este documento certifica que es
propietaria de la empresa [Empresa
Participante], organizada y existente bajo las leyes de la República de

, debidamente constituida en Bolivia, y garantiza de
manera solidaria, continua, incondicional e irrevocable, que proveerá a dicha
empresa [Empresa Participante] todos los
recursos técnicos y financieros necesarios, incluyendo el personal necesario,
para que dicha empresa ejecute completamente y en forma apropiada sus
obligaciones, en conformidad y en conexión con el mencionado Contrato de
Operación.

En caso de que [Empresa Participante]
no cumpla sus obligaciones establecidas en el Contrato de Operación objeto de
la presente Carta de Garantía, la empresa
[Empresa última Casa Matriz] las cumplirá o hará que sean cumplidas.

Fecha

Firma

Nombre del Representante Legal:

Empresa: [última Casa Matriz]:

1.1.

1.2.

1.3.

1.4.

1.5.

2.1.

2.2.

ANEXO D
PROCEDIMIENTO FINANCIERO Y CONTABLE
CLÁUSULA 1
DEFINICIONES

Las definiciones contenidas en la parte principal de este Contrato se aplican
también a este Procedimiento Financiero y Contable con el mismo significado. En
caso de discrepancia entre el texto del Contrato y este Anexo, prevalecerán las
disposiciones contenidas en la parte principal del Contrato.

El propósito de este Anexo D es el de definir con mayor detalle la manera en que
los costos y gastos de las Operaciones Petroleras serán presupuestados y
registrados para ser tomados en cuenta o no, como costos recuperables y ser
aprobados por YPFB.

Todas las referencias a Cláusulas son referencias a las Cláusulas de este
Procedimiento Financiero y Contable.

Revisión del Procedimiento Financiero y Contable.

Las Partes acuerdan que si un procedimiento establecido aquí resulta injusto o
no equitativo para cualquiera de las Partes en cuestión, éstas deberán reunirse y
procurar ponerse de acuerdo en los cambios necesarios para corregir la injusticia
o la falta de equidad.

Esta revisión debe hacerse mediante un instrumento escrito y firmado por las
Partes.

La contabilidad será preparada por el Titular sobre bases devengadas, es decir
que se da reconocimiento a los costos y/o gastos a medida que se incurren y se
registran en los periodos en los cuales se relacionan.

CLÁUSULA 2

CRITERIOS DE CONTABILIDAD Y REGLAS PARA
LA CONVERSIÓN DE MONEDAS

Los registros contables de este Contrato serán mantenidos por el Titular en la
República, en Bolivianos, en idioma español, en períodos anuales calendario y en
cumplimiento de las disposiciones previstas en la parte principal del Contrato y de
este Procedimiento Financiero y Contable, según los principios y mormas de
contabilidad generalmente aceptados en la Industria y las normas de contabilidad
vigentes en la Republica.

La conversión de cualquier moneda diferente a Bolivianos que deba efectuarse en
la Republica en virtud del presente Contrato se realizará al tipo de cambio oficial
del Banco Central de Bolivia según el último Día Hábil anterior a la fecha de la
transacción y/o registro contable.

2.3. Todos los costos directos e indirectos incurridos por el Titular con respecto a las
Operaciones Petroleras y en la consecución de los objetivos de dichas
Operaciones establecidos en la Cláusula 4, serán debitados a las cuentas llevadas
por el Titular de acuerdo con la clasificación general de Costos de Exploración y
Evaluación, Costos de Desarrollo y Costos de Explotación, los cuales se definen
como sigue:

2.3.1. Costos de Exploración y Evaluación

Incluyen todos los costos directos e indirectos incurridos por el Titular durante el
Periodo de Exploración y Evaluación, desde la Fecha Efectiva hasta la
Declaratoria de Comercialidad, considerando, pero no limitado, a:

a) estudios y levantamientos topográficos, aéreos, geofísicos, geoquímicos y
geológicos (incluida su interpretación);

b) perforaciones, pruebas de producción y todas las actividades asociadas
como por ejemplo la extracción de muestras;

c) todos los costos, incluidos los costos por mano de obra, materiales y
servicios para la perforación y terminación de los Pozos de exploración y
evaluación, contando que los Pozos estén secos y no acabados como
Pozos productivos o de inyección;

d) instalaciones en la Republica utilizadas solamente para apoyar estos
propósitos, incluidas vías de acceso; infraestructura necesaria para el
traslado de personal y Materiales hasta el sitio de operaciones;

e) adquisición y tratamiento de información geológica y geofísica.
2.3.2. Costos de Desarrollo

Todos los costos directos e indirectos ocasionados por el desarrollo de uno o
más campos para la producción de Hidrocarburos, desde la Declaratoria de
Comercialidad hasta el inicio de la Producción Comercial Regular y los costos
directos o indirectos ocasionados por el desarrollo suplementario de uno o más
campos realizados con posterioridad al inicio de la Producción Comercial
Regular, considerando principalmente y sin que la relación sea limitativa:

a) todos los costos de perforación y terminación de Pozos, productores de
Hidrocarburos o inyectores dentro de los reservorios o yacimientos, para
poner en producción el Campo, incluida la perforación, la profundización y la
terminación de dichos Pozos, incluida también la perforación de Pozos de
servicios, como los que se emplean para la evacuación de desechos;

b) todos los costos para la construcción de vías de acceso u otras vías de
comunicación que tengan que ver solamente con las actividades de

desarrollo previstas;
c) todos los costos para la construcción de plantas e instalaciones dedicadas a
la producción, tratamiento, almacenamiento, y transporte de Hidrocarburos,
tales como tuberías, equipos para la producción y tratamiento de
Hidrocarburos, equipos para cabezales de Pozo, equipos de extracción del
subsuelo, tuberías de producción, varillas de bombeo, bombas, líneas de
flujo, sistemas de recuperación mejorada, tanques de almacenamiento y
otras instalaciones relacionadas a tales efectos;

d) estudios de ingeniería, reservorio y de diseño para esas instalaciones

Los Costos de Desarrollo de las instalaciones usadas en dos o más campos
podrán ser compartidos entre los Campos, calculando el estimado de uso por
cada Campo de acuerdo a los principios correctos y reconocidos de Contabilidad.

2.3.3. Costos de Explotación

Se incluyen aquí todos los costos directos e indirectos de un Campo diferentes a
los Costos de Exploración o de Desarrollo a partir del inicio de la Producción
Comercial Regular de dicho Campo, principalmente:

a) operación, mantenimiento y reparación de los Pozos de producción e
inyección, así como todos los Materiales, consumibles, productos, piezas de
recambio, tuberías, sistemas de servicios generales, lubricantes,
instalaciones así como, la constitución y la variación del stock de materiales
comprendidos en el respectivo Plan de Trabajo.

b) planificación, producción, control, medición y transporte del flujo de
Hidrocarburos, así como el tratamiento, almacenamiento y traslado de los
Hidrocarburos desde los reservorios hasta el Punto de Fiscalización.

Cc) Los costos de explotación deberán incluir de conformidad con las prácticas
prudentes de la industria, una reserva para cubrir los costos por abandono
descritos en la Claúsula 25 del Contrato, cuya cantidad refleje los costos de

abandono proyectados, que serán aprobados por YPFB. Se considerarán
recuperables los descritos en la cláusula 4.1.13.

CLAUSULA 3
PRESUPUESTOS

3.1 Aprobación
3.1.1 Programa de Trabajo y Presupuesto para Operaciones de Exploración
El Programa de Trabajo y Presupuesto correspondiente al primer Año del Contrato
será presentado por el Titular y aprobado por YPFB de conformidad con la Cláusula

6.5 del Contrato. Para los Años siguientes el Programa y Presupuesto correspondiente
a esos años será presentado y aprobado de conformidad con la cláusula 3.2.1

0
siguiente.
3.1.2 Programa de Trabajo y Presupuesto de Evaluación

El Programa de Trabajo y Presupuesto correspondiente al Periodo de Evaluación será
presentado por el Titular y aprobado por YPFB de conformidad con la Cláusula 6.15 del
Contrato.

3.1.3 Programa de Trabajo y Presupuesto durante el Período de Explotación

El Programa de Trabajo y Presupuesto de Explotación correspondiente al primer Año
del Período de Explotación será presentado por el Titular y aprobado por YPFB de
conformidad con la Cláusula 7.10 del Contrato. Para los Años siguientes, el Programa
y Presupuesto correspondiente a esos Años será presentado y aprobado de
conformidad con la cláusula 3.2.1 siguiente.

3.2 Disposiciones generales.

3.2.1 La presentación de cada Programa de Trabajo y Presupuesto será realizada
por el Titular a YPFB con el detalle de las Operaciones Petroleras previstas para el Año
siguiente.

YPFB deberá revisar y formular sus preguntas y/o observaciones y aprobar el
Programa de Trabajo detallado y el Presupuesto correspondiente cada Año de
acuerdo al siguiente cronograma:

Antes del 30 de septiembre de cada Año a más tardar, el Titular deberá presentar a
YPFB el Programa de Trabajo y el Presupuesto correspondiente al siguiente Año

Este Programa será revisado por YPFB, quien antes del 30 de Octubre de ese Año
deberá notificar por escrita al Titular sus observaciones, modificaciones o solicitudes de
justificación

Antes del 30 de Noviembre de ese Año, el Titular deberá presentar a YPFB el
proyecto definitivo del Programa de Trabajo detallado y el Presupuesto
correspondiente para el Año siguiente más las previsiones de producción para el Año
siguiente, y las últimas previsiones de cierre del Programa de Trabajo y Presupuesto
para el Año en curso.

Después de las revisiones, modificaciones y complementaciones aportadas por YPFB,
el Programa de Trabajo y el Presupuesto correspondiente deben ser aprobados
definitivamente por ambas Partes a más tardar el 20 de Diciembre de ese Año.

3.2.2 En caso de ser necesaria una modificación del Programa de Trabajo y del
Presupuesto correspondiente al Ano en curso, el Titular notificará a YPFB la intención
de realizar la modificación y enviará el nuevo Programa de Trabajo y Presupuesto
revisado para su aprobación. YPFB dispondrá de 30 Días para aprobar las
modificaciones realizadas por el Titular, en caso de no pronunciarse en ese plazo, las
modificaciones quedan aprobadas tácitamente.

3.2.3 Con la condición de respetar el Programa de Trabajo aprobado por YPFB, el

IE
Titular podrá ejecutar costos y/o gastos suplementarios en el Presupuesto Anual si la
adición de los excedentes no fuera superior al 15% de los Costos de Operaciones de
Exploración y Evaluación, 12.5% de las operaciones de Desarrollo y 10% de los costos
de las operaciones de Explotación, del Presupuesto anual aprobado,

Si para la realización del Programa de Trabajo, los costos y/o gastos
comprometidos por el Titular fueran superiores al Presupuesto aprobado y que estos
excedentes no entraran dentro de los límites indicados anteriormente, el Titular deberá
someter a aprobación de YPFB en el plazo más breve posible, el Presupuesto revisado
para su aprobación siguiendo lo dispuesto en el articulo 3.2.2 anterior.

El Programa de Trabajo mencionado en esta cláusula será el último Programa de
Trabajo aprobado.

3.2.4 El Titular tiene la facultad de proponer a YPFB la revisión del último
Presupuesto previamente aprobado, en caso de presentarse operaciones no previstas,
originadas por razones técnicas y situaciones de emergencia descritas en la Claúsula
3.2.5, siguiente

El Presupuesto revisado será considerado adoptado y en vigencia solo después de
recibir la aprobación por parte YPFB, conforme a las disposiciones de la presente
cláusula.

3.2.5 El Titular podrá comprometer costos y/o gastos necesarios para acciones o
intervenciones en situaciones de emergencia como aquellas que implican la protección
y la seguridad del personal, las instalaciones en el área de operaciones, la protección y
la preservación del medio ambiente, y en situaciones de Caso Fortuito y de Fuerza
Mayor. Estos gastos excepcionales comprometidos para enfrentar situaciones urgentes
deberán ser sometidos a aprobación posterior por YPFB.

3.3 Presentación de documentos relativos al Programa de Trabajo y Presupuesto
correspondiente.

3.3.1 El Programa de Trabajo presentado a YPFB, deberá incluir las características
técnicas y financieras de cada etapa de operación y su presentación deberá permitir su
relación con el Presupuesto correspondiente.

3.3.2 El Presupuesto a ser aprobado por YPFB deberá ser detallado por item
presupuestario significativo y deberá permitir su fácil relación con la contabilidad de las
Operaciones.

El Presupuesto detallado que será revisado por YPFB, será expresado en Dólares.

3.3.3 Los documentos de soporte a ser remitidos a YPFB para la revisión del
Presupuesto detallado deberán incluir:

« Un reporte detallado de los Costos segregados de acuerdo con la clasificación
general descrita en la cláusula 2

+ Un estado de la producción estimada de petróleo, gas natural, GLP, etc.

+ Un estado de sintesis.

ES
Estos reportes incluirán comentarios y las principales hipótesis a tener en cuenta.

3.3.4 En caso de existir alguna modificación del Programa de Trabajo y del
Presupuesto correspondiente, el Titular deberá presentar a YPFB:

+ La ejecución de los costos y/o desde el inicio del año en curso hasta el mes
anterior a la fecha de presentada la revisión del Presupuesto.

+ Una comparación del Programa de Trabajo y Presupuesto revisados con el
Programa de Trabajo y Presupuesto inicialmente aprobados.

e Las explicaciones y justificativos necesarios en los ítems presupuestarios en los
cuales se originan las principales modificaciones que exceden los limites descritos en
la cláusula 3.2.3.

CLÁUSULA 4
COSTOS RECUPERABLES

4.1. Los Costos Recuperables serán cargados según los términos y condiciones del
Contrato y de este Procedimiento Financiero y Contable. El Titular tendrá el derecho
de recuperar en forma provisoria los Costos aprobados en los Programas de
Trabajos y Presupuestos presentados a YPFB y aprobados por éste, en forma
definitiva, según las estipulaciones de Auditoria previstas en la cláusula 7 del
presente Anexo.

Los Costos Recuperables serán mantenidos en Dólares

Todos los Costos Recuperables que serán cargados a las cuentas del Contrato,
incluyen pero no se limitan a:

4.1.1. Costos de Personal

a) Salarios, bonos, primas y cualquier otra remuneración pagados a los
empleados del Titular, sean estos técnicos o de apoyo; como: legal,
contabilidad, tesorería, recursos humanos, informática y telecomunicaciones,
servicios generales, etc, que estén temporal o permanentemente trabajando
en beneficio de las Operaciones Petroleras. Así mismo, se incluirá el régimen
de personal expatriado aplicado según disposiciones internas de la Casa
Matriz del Titular, que será presentado por el Titular para aprobación de
YPFB, dentro de los 30 días posteriores a la Fecha Efectiva del Contrato. El
Titular mantendrá los registros necesarios, incluidas las planillas de control de
horas de trabajos ejecutados.

b) Costos relativos a las cargas sociales de los empleados del Titular que
incluyen seguridad social, fondos de pensiones, etc.

c) Costos del personal del Titular por concepto de enfermedades, feriados,
vacaciones, aplicables a los salarios pagados mensual, quincenal, semanal o

diariamente
d) Costos por concepto de seguros de vida colectivos, seguros médicos,
hospitalización y asistencia médica y accidentes ocurridos, en la República
aplicables a los costos del Titular, así como, la repatriación del personal
expatriado en caso de accidente bajo las normas incluidas en las
disposiciones internas de la Casa Matriz del Titular.

e) Cualquier otro costo relacionado con el personal del Titular según las Leyes
Aplicables en Republica.

f) Costos relacionados con el suministro a los funcionarios de YPFB y del
Ministerio de las facilidades necesarias para el ejercicio de sus derechos de
conformidad con el Contrato, a los cuales hace referencia la cláusula 15.1 (n)
del Contrato.

g) Costos relacionados con la formación de los estudiantes o egresados de
educación técnica o superior relacionados con la industria petrolera a los
cuales hace referencia la Cláusula 15.1 (s) del Contrato.

h) Costos relacionados con la capacitación al personal boliviano del Titular y al
personal de YPFB a los cuales hace referencia la Cláusula 16.4 del Contrato

Todo el personal del Titular que participa en las Operaciones Petroleras bajo
este Contrato y cuyos costos son considerados recuperables bajo esta cláusula,
deberá completar Hojas de Control de Tiempo (TCS) con la finalidad de cargar
dichos costos de personal a las actividades petroleras de este contrato. Estas
Hojas de Control de Tiempo registrarán el tiempo real trabajado por ese personal
en las actividades bajo este contrato cuyos costos serán prorrateados según la
porción de su tiempo dedicado a las Operaciones Petroleras regidas por el
mismo.

Este mecanismo de prorrateo será descrito en el procedimiento de Hojas de
Tiempo de la cláusula 4.1.10

4.1.2. Costos de movilización y desmovilización del personal.

a) Costos de movilización y desmovilización, del país de origen hacia la
República, para todo el personal designado para las Operaciones Petroleras
y sus respectivas familias, en condición permanente o temporal. Así como
las indemnidades de instalación y de partida incluidas en el régimen del
personal expatriado de la Casa Matriz del Titular.

b) Costos de movilización, dentro de la República del personal designado para
las Operaciones Petroleras, en condición permanente o temporal, en
dirección a los lugares en que dichas operaciones son conducidas y
viceversa.

4.1.3. Costos de transporte y reubicación del personal.

Transporte de personal y Materiales necesarios para la ejecución de las

actividades contempladas en el Contrato.
4.1.4. Costos de Servicios
a) Servicios del Titular

Los servicios relativos a las Operaciones Petroleras suministrados por el
Titular y/o sus Afiliadas, incluidos los que hayan sido ejecutados por medio
de equipos o servicios propiedad exclusiva del Titular y/o sus Afiliadas serán
debitados a las cuentas del Contrato según los precios normalmente
aplicados por el Titular. En forma Anual, el Titular presentará Certificados “At
cost” que respalden estos servicios y que serán emitidos por auditores
independientes y cuyo costo formará parte de los costos recuperables. Estos
servicios y las tarifas correspondientes, serán incluidos en los Presupuestos,
que serán presentados por el Titular para su revisión y aprobación por parte
de YPFB, de acuerdo al procedimiento de Presupuesto descrito en este
Anexo.

b) Servicios de Terceros

Los contratos de servicios de cualquier naturaleza suministrados por terceros
serán debitados a las cuentas del Contrato por el valor de su costo real.

4.1.5. Costos de Materiales.
a) Compra y alquiler de Materiales

La valoración de los Materiales comprados o alquilados por el Titular para
la utilización en las Operaciones Petroleras incluirá el precio del Material
comprado o la tarifa de servicio según factura, deducido el descuento de
caja (si hubiere), más los costos de flete y expedición entre el local de
suministro y el local de embarque, tasas portuarias; aranceles y demás
derechos aduaneros; flete hasta el local de destino; seguros; impuestos;
costos de legalización; costos de inspección y otros debitados al costo del
Material, así como las operaciones de manipulación y traslado a los
almacenes o sitios de operación.

b) Materiales nuevos.

Los Materiales que nunca hayan sido utilizados serán facturados según el
precio neto de entrega.

c) Materiales Usados.

Los Materiales que se encuentren en buenas condiciones y puedan
utilizarse para su función original sin tener que ser reacondicionados, serán
facturados a un precio máximo del setenta y cinco por ciento (75%) del
valor neto del Material nuevo equivalente disponible actualmente en el
mercado.

ES
d) Otros Materiales usados.

Los Materiales usados que puedan utilizarse para su función original,
después de ser reparados y reacondicionados, serán facturados a un
máximo del cincuenta por ciento (50%) del valor neto del material o equipo
nuevo equivalente disponible actualmente en el mercado.

e) Materiales en malas condiciones.

Los Materiales que ya no puedan utilizarse para su función original pero
que puedan utilizarse con otros fines, serán facturados a un precio máximo
del veinticinco por ciento (25%) del valor neto del Material nuevo
equivalente disponible actualmente en el mercado.

y) Desechos.

Los Materiales que ya no puedan repararse o utilizarse serán facturados al
precio actual de mercado para los desechos.

9) El Titular no garantizará ningún Material más allá de las garantías ofrecidas
por los suministradores y fabricantes, y en caso de equipos o materiales
defectuosos, cualquier indemnización recibida por el Titular de sus
suministradores o de sus agentes será debidamente acreditada a las
cuentas del presente Contrato.

El Titular podrá mantener en la República almacenes para preservar los
Materiales y otros artículos relacionados con las Operaciones Petroleras
del Contrato.

h) El Titular realizará inventarios físicos con una periodicidad anual.

El Titular deberá notificar a YPFB con no menos de treinta (30) Días de
antelación su intención de realizar dichos inventarios, de modo que YPFB
pueda asistir silo desea.

El Titular realizará los ajustes necesarios en la cuenta de Costos
Recuperables después de conciliar dicha cuenta con el inventario realizado
e informará a YPFB de tales ajustes, y presentará una lista de las medidas
propuestas para evitar la repetición de estos hechos.

4.1.6. Impuestos, Tasas, Contribuciones y Compensaciones e Indemnizaciones

a) Los impuestos, tasas y contribuciones vigentes en la República y aplicables
a las Operaciones Petroleras realizadas por el Titular en el marco del
Contrato se constituyen en Costos Recuperables con excepción del
Impuesto Directo a los Hidrocarburos, Regalías, Participaciones y del
Impuesto a las Utilidades de las Empresas.

b) Las Compensaciones e Indemnizaciones a las cuales se refiere la Cláusula

15.1 incisos (p) y (q) del Contrato relacionadas con los articulos 119, 120 y
131 de la Ley de Hidrocarburos serán consideradas como Costos

NS
Recuperables.
4.1.7 Protección al Medio Ambiente y Seguridad Industrial

Son considerados Costos Recuperables todos los costos y/o gastos
incurridos por el Titular con la finalidad de evitar la polución y el deterioro del
medio ambiente y de garantizar la seguridad y la protección de las personas
que prestan servicios y/o forman parte del Titular bajo el marco del Contrato
y las Leyes Aplicables.

4.1.8 Costos Legales

Los valores pagados por el Titular por concepto de honorarios de abogados
e incurridos en beneficio de las Operaciones Petroleras serán Costos
Recuperables, pero no se incluirán como tales los referidos a costos
derivados de un proceso arbitral entre las Partes o por solicitud de un
experto para otros fines relacionados con el Contrato.

4.1.9. Seguros

a) Los costos por primas de seguros contratados por el Titular para cubrir las
operaciones realizadas bajo el marco del Contrato, previstas en la Cláusula
17 del mismo, serán considerados Costos Recuperables.

b) Los costos que se refieren a las franquicias pagadas para la reparación de
daños causados durante la realización de la Operaciones Petroleras bajo el
marco del contrato son considerados Costos Recuperables.

c) Los costos de reparación y de reposición de cualquiera de las instalaciones
materiales y equipos dañados y destruidos relacionados con tas
Operaciones Petroleras, son considerados Costos Recuperables.

d) Los costos de daños personales, daños a terceros y daños al medio
ambiente asociados con las Operaciones Petroleras, son considerados
Costos Recuperables.

4.1.10 Costos de Administración y Servicios

Todos los costos directos e indirectos que se deriven del uso de las
instalaciones comunes de apoyo para las operaciones de exploración,
desarrollo y explotación, como por ejemplo, los costos de las actividades
de gestión y servicios, entre los que se incluyen:

a) la compra, construcción, operación y mantenimiento de los almacenes,
vehículos automotrices, naves aéreas, oficinas administrativas,
estaciones de incendio y de seguridad, talleres, plantas de tratamiento
de aguas residuales, plantas eléctricas, sistemas de comunicaciones,
alojamiento, instalaciones y muebles comunales, herramientas y
equipos utilizados en estas actividades;

b) todos los Costos de dirección, administrativos (alquiler, muebles,

ES
comunicaciones, energía, mantenimiento y seguridad) y generales
incurridos en la Republica en las oficinas principales del Titular y en el
Área del Contrato principalmente los de supervisión, contabilidad y los
servicios relacionados con los empleados.

c) en caso de que cualquier otra instalación sea utilizada para
operaciones relacionadas con otras Áreas Contractuales, los costos
respectivos serán prorrateados de acuerdo con su utilización.

Los costos de administración y servicios deben ubicarse en Costos de
Exploración, Costos de Desarrollo y Costos de Explotación, según la
descripción realizada en la Cláusula 2 del presente Anexo.

Los costos de administración y servicios, al igual que los de personal serán
cargados a los Costos Recuperables en función al Procedimiento de Hojas
de Tiempo que será presentado a YPFB dentro de los 30 días posteriores a
la Fecha Efectiva para su aprobación. YPFB tendrá 30 días para solicitar
aclaraciones y finalmente para aprobar el mencionado procedimiento, en
caso de no aprobarlo en ese tiempo, el mismo quedará aprobado de hecho.

Los Costos de administración y servicios no se duplicarán con los Costos cargados
según lo establecido en las cláusulas 4.1.1, 4.1.2 y 4.1.3 indicadas supra.

4.1.11 Depreciación de Activos Fijos

Durante la fase de Desarrollo, los activos fijos detallados a continuación
serán amoriizados de manera lineal de acuerdo a su vida útil en los
siguientes porcentajes y años de depreciación. Y las amortizaciones serán
presentadas como costos recuperables:

a. Pozos petroleros 20%  5años
b. Líneas de recolección 20%  5años
c. Plantas de procesamiento 125% 8años
d. Ductos 10%  10años

4112 Los costos y gastos incurridos en las fases de exploración y explotación
serán presentados como costos recuperables en el año en que se incurran.

4.1.13 Costos de Abandono
Son considerados Costos Recuperables los costos y/o gastos incurridos
por el Titular para el Abandono estipulados y de acuerdo a las condiciones
establecidas en la cláusula 25 del Contrato.

4 114 Costos Históricos
Los costos históricos que hayan sido previamente aprobados por las Partes

a considerar como costos recuperables dentro de este Contrato, serán
expresados en el Anexo G del mismo.

AX
4.2.

4.3.

44.

4.1.14. Otros Costos

Cualquier Costo no cubierto por o relacionado con las disposiciones para
débito a las cuentas del Contrato, en el que haya sido incurrido el Titular
para la ejecución apropiada de las Operaciones Petroleras. Bajo reserva
que dichos costos y/o gastos hubieran sido incluidos en el Presupuesto, de
acuerdo al procedimiento descrito en la Cláusula 3.

Créditos bajo el Contrato.

Los ingresos netos de las siguientes transacciones deben acreditarse a la cuenta
de Costos Recuperables:

a) ingresos netos de cualquier seguro o reclamación relacionada con las
Operaciones Petroleras o cualquier activo cargado a la cuenta de Costos
Recuperables;

b) ingresos recibidos de terceros por uso de la propiedad o activos cargados a
la cuenta de Costos Recuperables;

c) cualquier indemnización recibida por el Titular, de los suministradores o
fabricantes o de sus agentes en relación con servicios, Materiales
defectuosos, cuyo Costo haya sido cargado previamente a la cuenta de
Costos Recuperables;

d) pagos por concepto de arrendamientos, reembolsos u otros créditos recibidos
por el Titular aplicable a cualquier cargo que se haya hecho a la cuenta de
Costos Recuperables;

e) ingresos por ventas de materiales sobrantes o activos cargados a las cuentas
de Costos Recuperables, de los cuales se ha recibido la cantidad neta.

No duplicación de cargos ni de créditos

No obstante otras disposiciones previstas en el presente Procedimiento
Financiero y Contable, es la intención contractual que no exista duplicación de
cargos o créditos en la cuenta de Costos Recuperables. Los costos debitados a
dichas cuentas y relativos a bienes no utilizados por concepto serán acreditados
y, después de haberse registrados como crédito, el Titular podrá disponer
libremente de tales bienes.

Asistencia genera!

Se consideran costos de asistencia general los costos de dirección general,
supervisión, control, soporte científico, utilizados para alcanzar el kow how
aplicado en las Operaciones Petroleras, provistos por la casa matriz del Titular
durante los periodos de exploración, desarrollo y explotación del presente contrato.

Esta asistencia general será considerada Costos Recuperables en los periodos
que correspondan aplicando los porcentajes aprobados a continuación:

gg
+ Durante las Operaciones de Exploración se considerará el 2% sobre los
costos y/o gastos anuales de ese periodo.

+ Durante las operaciones de Desarrollo y Explotación se considerará el 1%
sobre los costos o gastos anuales de esa etapa.

La verificación del cálculo y aplicación correcta de la fórmula de la Asistencia
General estará sujeta a auditorias.

4.5 Actualización del saldo de los Costos Recuperables pendientes desde el inicio del
contrato hasta el inicio de la Producción Comercial Regular.

4.5.1 Cuando en cualquier periodo el monto destinado al pago de Costos Recuperables,
no sea suficiente para cubrir todos los Costos Recuperables acumulados, la
diferencia será considerada como saldo inicial para el siguiente periodo.

4.5.2 El saldo de los Costos Recuperables acumulados entre la Fecha Efectiva y el inicio
de la Producción Comercial Regular, será sujeto a una actualización por efectos de
la inflación según el índice PP, desde el momento de su erogación hasta el de su
efectiva recuperación.

4.5.3 El índice de actualización resultante de la aplicación del Producer Price Index de
los Estados Unidos de América se aplicará de mutuo acuerdo entre las Partes, al
cierre de cada año.

CLÁUSULA 5
RECURSOS PARA LAS OPERACIONES PETROLERAS
5.1. Las remesas hacia la República de fondos necesarios para la ejecución de las
Operaciones Petroleras serán registradas de conformidad con el presente
Procedimiento Financiero y Contable y las Leyes Aplicables.
5.2 Los fondos necesarios para el pago de los costos y/o gastos realizados en el
marco del Contrato serán provistos por el Titular siguiendo las necesidades

expresadas en el Presupuesto aprobado, y servirán para cubrir exclusivamente el
Programa de Trabajo y el Presupuesto aprobados por YPFB.

CLÁUSULA 6
INFORMES DE RETRIBUCIÓN DEL TITULAR

6.1. El Titular llevará en la República registros financieros y contables detallados de

r E
las Operaciones Petroleras, así como los justificantes primarios originales de las
mismas, conforme a las prácticas usuales de la Industria y a lo establecido en ta
Cláusula 2.1 del presente Anexo.

6.2. Para cumplir lo mencionado en la Cláusula 6.1 y garantizar el control eficiente de
los Costos Recuperables bajo Contrato, el Titular presentará un plan de cuentas
que permita el registro correcto de los Costos que provoque cada actividad en
las Operaciones Petroleras durante las operaciones de Exploración, Desarrollo y
Explotación que será presentado en los 30 días siguientes a la Fecha Efectiva
para su aprobación por YPFB, quien en un plazo no mayor a 30 días deberá
aprobarlo. En caso de no aprobarlo en ese término se considerará aprobado.

6.3. Dicho plan de cuentas deberá estar disponible ante cualquier solicitud de YPFB
o cualquier otro organismo gubernamental competente de la República.

6.4. Todos los informes financieros y contables que el Titular presentará a YPFB
tendrán uniformidad en lo que se refiere a denominaciones, referencias y
codificaciones, a fin de facilitar su comprensión.

6.5. Adicionalmente a los cálculos que debe presentar el Titular, de conformidad con
la cláusula 14.2 del Contrato, el Titular presentará en forma mensual y hasta el
día 15 hábiles del mes siguiente los informes siguientes:

6.5.1. — Informe de Hidrocarburos Producidos e Hidrocarburos Netos Total Mensual.

Después de iniciar la Producción Comercial Regular en los Campos objeto del
Contrato, el Titular presentará a YPFB un informe de Hidrocarburos Producidos e
Hidrocarburos Netos por nivel productor, por Pozo y por Campo que deberá ser
entregado de acuerdo a los plazos descritos en la cláusula 6.5, e incluirá la
siguiente información:

a) Cantidad de Hidrocarburos Producidos debidamente separados según
corresponda, por nivel productor, por Pozo y total del Campo Día a Día

b) Cantidad de Hidrocarburos Producidos debidamente separados según
corresponda, por nivel productor, por Pozo y total del Campo acumulado
hasta la fecha en cuestión

c) Cantidad de pérdidas de Hidrocarburos Producidos en el período y
acumulado.

d) Cantidad de Hidrocarburos Producidos dedicados a la quema, venteo y
consumo propio en el período y acumulado.

e) Cantidad de Hidrocarburos Netos entregados en el Punto de Fiscalización a
YPFB en el periodo y acumulado.

f) Cantidad acumulada de Hidrocarburos Producidos y almacenados en el
período indicado.

9) La cantidad de Gas Natural Asociado usada diariamente para llevar a cabo

pOE
las Operaciones Petroleras.
6.5.2 Informe de Costos

De conformidad con las disposiciones del Contrato, especialmente las
contempladas en la Cláusula 14.2, cada Mes el Titular deberá preparar para
YPFB un informe de Costos.

El informe reflejará el avance de los trabajos con relación al Presupuesto
aprobado según el procedimiento descrito en la cláusula 3 de este Anexo.

El informe deberá distinguir entre Costos de Exploración, Costos de Desarrollo y
Costos de Explotación e identificará todos los componentes principales de Costos
dentro de estas categorías. El informe se entregará a YPFB, en los plazos
establecidos en la cláusula 6.5 incluyendo la información siguiente:

a) Costos ejecutados en las Operaciones Petroleras bajo este Contrato en el
Mes en cuestión y acumulados hasta el Mes correspondiente, desglosados
en los indicadores y categorías establecidas de acuerdo a lo dispuesto en el
presente Anexo .

b) Explicaciones sobre cualquier variación entre el Presupuesto aprobado y los
Costos reales para el periodo en cuestión.

Cc) Explicaciones sobre cualquier diferencia entre el Presupuesto aprobado para
el Año en cuestión y los Costos reales acumulados ejecutados.

6.5.3 Informe de Costos Recuperables.

El informe se entregará a YPFB, en los plazos establecidos en la cláusula 6.5
incluyendo la información siguiente:

a) Desde el inicio de las Operaciones Petroleras hasta el fin del mes anterior:

* Los Costos Recuperables acumulados

+ Los Costos Recuperados acumulados

+ El saldo de los Costos Recuperables pendientes a acumular para el
mes siguiente.

b) Enel mes reportado:
+ El saldo acumulado pendiente definido en el punto a) de la presente
cláusula,
+ Los Costos Recuperables generados en el Mes y que serán utilizados
en los cálculos de la Cláusula 14.2 del Contrato.
6.5.4 Informe de Retribución del Titular

De conformidad con las disposiciones en la Cláusula 14.2 del Contrato, cada Mes
el Titular deberá preparar para YPFB un informe de Retribución que incluirá la

información siguiente:
4 K
a) Valor de la Retribución acumulada desde el inicio del Contrato hasta el fin del
Mes anterior,

b) Valor de la Retribución correspondiente al mes reportado.
6.6 Reuniones de Seguimiento y Control

a) Dentro de los 60 Días posteriores a la Fecha Efectiva del Contrato se realizará la
primera reunión entre el Titular y YPFB, para definir formatos bajo los cuales se
presentará la información requerida.

b) En lo posterior, las reuniones de seguimiento y control se realizarán con una
periodicidad definida entre ambas partes.

CLÁUSULA 7
AUDITORIA

7.1. YPFB, cubriendo todos los costos correspondientes, tendrá derecho a realizar
una auditoria completa de la cuenta de Costos Recuperables, así como de los
registros y originales de los justificantes primarios directamente relacionados con
esa contabilidad, en el curso de cualquier Año o parte del mismo, dentro del
período de veinticuatro (24) Meses contados a partir dei último día de dicho Año.
El informe del auditor se presentará a consideración del Titular en un plazo de
sesenta (60) Días posteriores a la terminación de la misma.

El Titular tendrá un plazo de sesenta (60) Días, contados a partir de la recepción
del informe del auditor, para responder cualquier aclaración en relación a dicha
auditoria

Transcurridos tos plazos establecidos en esta cláusula 7.1, la cuenta de Costos
Recuperables será considerada aprobada por YPFB, salvo cualquier
discrepancia reiterada señalada en el informe del audítor, sin perjuicio de lo
establecido en la cláusula 19.2 del Contrato.

7.2. Durante el transcurso de la auditoria YPFB podrá verificar y examinar todos los
cargos y créditos del Titular relacionados con las Operaciones Petroleras,
incluidos los libros de contabilidad, inventarios y cualquier otro documento,
necesarios para la auditoria.

Además, los auditores tendrán derecho a visitar e inspeccionar, siempre que ello
tenga relación con la auditoria y en momentos razonables, todos los lugares,
plantas, instalaciones, almacenes y oficinas del Titular en la República que
presten servicio directo a las Operaciones Petroleras de conformidad con los
términos del Contrato.

7.3. Todo ajuste acordado entre el Titular y YPFB que resulte de la auditoria deberá

AX
registrarse inmediatamente en la cuenta de Costos Recuperables. Cualquier
discrepancia no resuelta surgida de la auditoria deberá resolverse de
conformidad con lo dispuesto en la Cláusula 22.3 del Contrato.

AE
ANEXO E

PROGRAMA Y PERÍODOS DE EXPLORACIÓN

Y
ANEXO “E”
AREA DE CONTRATO: BLOQUE XX-TARIJA OESTE

Período de Retención
Área de Retención: Campo Itaú

Superficie: 9,96 parcelas equivalente a 24.900,00 hectáreas
Duración: Hasta el 5 de diciembre de 2012,

vá
ANEXO F

RETRIBUCIÓN DEL TITULAR
CONTRATO DE OPERACIÓN PARA EL BLOQUE XX TARIJA OESTE
ANEXO F

CÁLCULO DE LA RETRIBUCIÓN DE YPFB Y DE LA RETRIBUCIÓN
DEL TITULAR

I: La Participación Adicional de YPFB establecida en este Contrato reemplazará
la “alícuota adicional a las utilidades extraordinarias por actividades extractivas de
recursos naturales no renovables” establecida en el Artículo 51 bis de la Ley 843 en el
caso de que ésta sea derogada, no siendo dicha Participación de aplicación hasta ese
momento.

II: Componentes de la participación de YPFB y la Retribución del Titular

En concordancia con la Cláusula 13 de este Contrato, la Retribución del Titular a
ser pagada por YPFB y la Participación Adicional de YPFB con respecto a cualquier Mes
durante la vigencia de este Contrato serán determinadas de acuerdo con las siguientes
fórmulas:

PY, =1B, -T, —RT,

RT, =CR, + GDT,
donde:

PY. = Participación de YPFB para el Mes “t”

RT, = Retribución del Titular para el Mes “t”

CR = Costos recuperados para el Titular en el Mes “t”

GDT, = Monto de la Ganancia a distribuir para el Titular en el Mes “t”

IB, = Ingresos brutos generados por la venta de Hidrocarburos Netos en
el Punto de Fiscalización.

T, = Valor de las regalías, participaciones e IDH correspondientes a los
Hidrocarburos Netos recibidos por YPFB durante el Mes “t”.

t = Numero progresivo de Mes, de manera que t=1 corresponde al Mes

en que se ubica la fecha efectiva.

GD, =(1B, -T, -CR,)
GDY, =4b,*GD,
GDT, =(1-4b,)*GD,
donde:
GD, — = Ganancia a Distribuir proveniente de la venta de Hidrocarburos Netos en
el Punto de Fiscalización.
GDY, = Participación Adicional de YPFB en el Mes “t”.

gb, = Participación porcentual de YPFB sobre la ganancia a distribuir,
proveniente de la venta de Hidrocarburos Netos y que se obtiene de la aplicación
de la Tabla de Participación de YPFB.

JIl: Costos Recuperables

Para efectos de la fórmula del apartado II de este Anexo F, el valor de CR; se
determina de acuerdo a la fórmula que se indica a continuación:

CR, =miní(GR,, +0,+D, +4, +17, + 1TF,LRC*(UB, -T0))
GR, =max((GR,_,+0, +D, + 4, +1T,_, +1TF, , -(LRC*(1B, -T1))0)
donde

min = Simbolo que significa la menor de las dos cantidades que le siguen,
indicadas entre corchetes y separadas por una coma.

max  = Símbolo que significa la mayor de las dos cantidades que le siguen,
indicadas entre corchetes y separadas por una coma.

O, = Costos Recuperables incurridos en el Mes t con excepción de Dt, IT.
ITF, y Aj

D, = Depreciación de las inversiones en el Mes “t” según la cláusula 4.1.11
del anexo D. (incluye las inversiones no recuperadas en el anexo G).

A, = Costos de abandono depositados en la Cuenta de Abandono en el Mes t

GR,  =Costos Recuperables pendientes de recuperar hasta el mes “t”.

LRC  = Limite porcentual de los Costos Recuperables sobre los ingresos brutos,
establecido en la Cláusula 13.2 (a) del presente Contrato. En caso de no
haberse definido un límite porcentual se aplicara el 100%.

1T, — =El Impuesto sobre Transacciones efectivamente pagado en el Mes "t".

= El Impuesto a las Transacciones Financieras efectivamente pagado en el
Mes "t”.

En caso de que todos los Costos Recuperables del Mes “t” no puedan ser
recuperados en dicho Mes, los mismos serán reportados de forma sucesiva al siguiente
Mes.

Io
IV: Cálculo del Índice B para el Titular

El porcentaje de participación de YPFB en las ganancias proviene de la Tabla de
Participación como qb,. Depende del volumen de gas natural entregado en el Punto de
Fiscalización OG, y de un cociente B, que se definen a continuación:

OG,: Volumen de gas natural producido en el Mes “t” en millones de pies

cúbicos/día.

El cociente B, se calcula de conformidad con la siguiente fórmula:

al dl
[Da +)D, +) GDT,
B = a NN para t>1

1

( 14,+ Y 1,+Y Imp

=I 1]

DA,
y = para t=1
lA,
D,  = Depreciación de las inversiones calculada en el Mes “i” .
DA, = Depreciación acumulada calculada de las inversiones hasta el Mes

“t=0”, (este monto se encuentra definido en el Anexo G).

1A,  = Inversiones acumuladas hasta el Mes t=0. (este monto se encuentra
definido en el Anexo G).

IMP, = Impuestos efectivamente pagados en el Mes “i” por las Empresas
Participantes a efectos de este Contrato, excepto IVA y aquellos que hayan sido
reconocidos como costos recuperables.

sr.

L = Inversión efectuada en el Mes

i = Numero progresivo de Mes, de manera que i=1 corresponde al Mes en
que se ubica la fecha efectiva.

V: Aplicación de las tablas de la Participación Adícional de YPFB en la Ganancia a
Distribuir (GD,) según los precios de venta de los Hidrocarburos Netos.

La participación de YPFB, se calculará con la Tabla 1 y la Tabla M que utilizan la
producción de Gas Natural como base. Los resultados se aplican a las ganancias a
distribuir del Mes “1” (GD,) provenientes de la venta de Hidrocarburos Netos.

La tabla Í se aplicará si el precio promedio ponderado de venta de Gas Natural del Mes
“1” en el Punto de Fiscalización es menor o igual a 3.2 Dólares por Millón de BTU. En

todos los otros casos se aplicará la tabla II.
PARTICIPACIÓN DE YPFB PARA PRECIOS HASTA 3.2 USD/ MMBTU EN EL

TABLA I

PUNTO DE FISCALIZACION
Producción 7
Mpc/dia [—desdsú | desje 0:34 | desde 0.68 | desde 1.02 | desde 1.38] desde 1.7 | desde 2.04 | desde 2.38 | desde 272 | desde 3.05
desde 0 1% 5% 9% 14% 18% 23% 28% 32m [37% 41%
7 1% 1% 5% 9% 14% 18% 23% 28% 32% 37%
3 1% 1% 1% 5% 9% 14% 18% 23% 28% 32%
e 1% 1% 1% 1% 5% 9% 14% ¡8% 23% 28%
a 1% 1% 1% 1% 1% 5% 9% 14% 18% 23%
E 1% 1% 1% 1% 1% 1% 5% 2% 14% 18%
3 1% 1% 1% 1% 1% 1% 1% 5% 9% 14%
7 1% 1% 1% 1% 1% 1% 1% 1% 5% 9%
3 1% 1% 1% 1% 1% 1% 1% 1% 1% 5%
a 1% 1% 1% 1% 1% 1% 1% 1% 1% 1%
TABLA II

PARTICIPACIÓN DE YPFB PARA PRECIOS MAYORES A 3.2 USD/ MMBTU
EN EL PUNTO DE FISCALIZACION

Producción
Mpcjd_[—desded | desde 0.33 | desde 0.55 | dede 0.39 | dede 1.32 | desde 1.65 | desde 198 | desde 231 | dede 2.54 | desde 297
desde 0 1% 9% 18% 27% 36% 45% 54% 9% 2% 81%

desde 55000] — 1% 7% 16% 25% 34% 43% 52% 51% 70% 79%
7 1% 5% 14% 23% 32% 41% 50% 59% 58% 77%
53 1% 3% 12% 21% 30% 39% 48% 57% 05% 75%
E 1% 1% 10% 19% 28% 37% 45% 55% 04% 73%
3 1% 1% 8% 17% 26% 35% 44% 53% 52% 71%
3 1% 1% 5% 15% 4% 33% 42% 51% 50% 59%
53 1% 1% 4% 13% 22% 31% 40% 49% 58% 57%
o, 1% 1% 2% 11% 20% 29% 38% 47% 56% 55%
A 1% 1% 0% 9% 18% 27% 36% 45% 54% 53%

Los porcentajes contenidos en las Tablas 1 y II se aplicarán una vez que ocurra lo
primero de lo siguiente: i) que el Titular haya alcanzado un índice B con un valor igual o
superior a 1 o ii) tres (3) años desde el inicio de la Producción Comercial Regular del

Campo.

po
ANEXO G

INVERSIONES REALIZADAS
CONTRATO DE OPERACIONES PARA EL BLOQUE XX TARIJA OESTE
ANEXO G
COSTOS HISTÓRICOS

1. Costos Históricos Acumulados

YPFB reconoce un saido de 167.860.119 Dólares (ciento sesenta y siete millones
ochocientos sesenta mil ciento diez y nuevo Dólares) como saldo inicial, proveniente de
las Operaciones Petroleras realizadas por el Titular con anterioridad a la Fecha Efectiva
de este contrato. Este saldo se encuentra sujeto a su conciliación por las Partes con los
eventuales resultados de la auditoria efectuada por el Ministerio en el marco del Decreto
Supremo 28701. Las excepciones de auditoria que las Partes no hubieran logrado
conciliar serán resueltas mediante el mecanismo previsto en la Cláusula 22.3, siendo el

dictamen pericial vinculante para las Partes. y +
ANEXO H

CERTIFICADO DE PAGO DE REGALIAS,
PARTICIPACIONES E IDH y
CONTRATO DE OPERACIÓN PARA EL BLOQUE XX TARIJA OESTE

ANEXO H

“CERTIFICADO DE PAGO DE REGALÍAS, PARTICIPACIONES E IDH”

En aplicación del artículo 79”, de la Ley de Hidrocarburos N” 3058 de 17 de
mayo de 2005 y la cláusula 12.2 del Contrato de Operación para el Bloque
Petrolero , Ubicada en el Departamento de , Suscripto
entre YPFB, por una parte y ___, ,  porotra parte, conformando el

Titular, en fecha ___ de Octubre de 2006.

Yacimientos Petrolíferos Fiscales Bolivianos CERTIFICA que ha pagado:

1. El monto de Bs. (Bolivianos ,—/100) correspondientes
a las Regalías y Participaciones previstos en el artículo 52” de la Ley de
Hidrocarburos N* 3058, y

2. El monto de Bs. (Bolivianos ______,__/100) correspondientes
al Impuesto Directo a los Hidrocarburos (IDH) establecido en al artículo 54
de la Ley de Hidrocarburos N* 3058.

Estos pagos realizados corresponden a las Regalías, Participaciones e IDH
devengados por la producción correspondiente a los hidrocarburos producidos

en el Bloque Petrolero durante el mes de de 20_.

Estos pagos son realizados por parte de YPFB en consideración de lo

establecido en los artículos 52 y 54 inciso 3. de la Ley de Harocaros
